--------------------------------------------------------------------------------

Exhibit 10.29

 
LEASE
 
BETWEEN
 
7TH STREET PROPERTIES II, A
CALIFORNIA LIMITED PARTNERSHIP
(LANDLORD)
 
AND
 
XOMA CORPORATION,
a Delaware corporation (TENANT)
 
804 Heinz Avenue
Berkeley, California
 
 
 

--------------------------------------------------------------------------------

 
 

         
ARTICLE 1 BASIC LEASE PROVISIONS
1
     
1.1
 
BASIC LEASE PROVISIONS
1
           
1.2
 
ENUMERATION OF EXHIBITS AND RIDER
3
           
1.3
 
DEFINITIONS
3
         
ARTICLE 2 PREMISES, TERM, CONDITION OF PREMISES, PARKING AND RENEWAL
  7      
2.1
 
LEASE OF PREMISES
7
           
2.2
 
TERM
7
           
2.3
 
CONDITION OF PREMISES
7
           
2.4
 
PARKING
8
           
2.5
 
RENEWAL OPTION
8
         
ARTICLE 3 RENT
10
       
ARTICLE 4 RENT ADJUSTMENTS AND PAYMENTS
11
     
4.1
 
RENT ADJUSTMENTS
11
           
4.2
 
STATEMENT OF LANDLORD
11
           
4.3
 
BOOKS AND RECORDS
12
           
4.4
 
TENANT OR LEASE SPECIFIC TAXES
13
         
ARTICLE 5 SECURITY DEPOSIT
13
   
ARTICLE 6 UTILITIES AND SIGNAGE
14
     
6.1
 
UTILITIES GENERALLY
14
           
6.2
 
INTERRUPTION OF USE
14
           
6.3
 
SIGNAGE
.15
         
ARTICLE 7 POSSESSION, USE AND CONDITION OF PREMISES
15
     
7.1
 
POSSESSION AND USE OF PREMISES
15
           
7.2
 
LANDLORD ACCESS TO PREMISES; APPROVALS
25
           
7.3
 
QUIET ENJOYMENT
27
         
ARTICLE 8 MAINTENANCE
27
     
8.1
 
LANDLORD’S MAINTENANCE
27
           
8.2
 
TENANT’S MAINTENANCE
28
         
ARTICLE 9 ALTERATIONS AND IMPROVEMENTS
29
     
9.1
 
TENANT ALTERATIONS
29
           
9.2
 
LIENS
31

 
 
1

--------------------------------------------------------------------------------

 
 

         
ARTICLE 10 ASSIGNMENT AND SUBLETTING
31

           
10.1
 
ASSIGNMENT AND SUBLETTING
31
           
10.2
 
RECAPTURE
33
           
10.3
 
EXCESS RENT
33
           
10.4
 
TENANT LIABILITY
34
           
10.5
 
ASSUMPTION AND ATTORNMENT
34
           
10.6
 
PROCESSING EXPENSES
34
         
ARTICLE 11 DEFAULT AND REMEDIES
35
     
11.1
 
EVENTS OF DEFAULT
35
           
11.2
 
LANDLORD’S REMEDIES
36
           
11.3
 
ATTORNEY’S FEES
38
           
11.4
 
BANKRUPTCY
38
           
11.5
 
LANDLORD’S DEFAULT
39
         
ARTICLE 12 SURRENDER OF PREMISES
40
     
12.1
 
IN GENERAL
40
           
12.2
 
LANDLORD’S RIGHTS
40
         
ARTICLE 13 HOLDING OVER
40
   
ARTICLE 14 DAMAGE BY FIRE OR OTHER CASUALTY
41
     
14.1
 
SUBSTANTIAL UNTENANTABILITY
41
           
14.2
 
INSUBSTANTIAL UNTENANTABILITY
42
           
14.3
 
RENT ABATEMENT
42
           
14.4
 
WAIVER OF STATUTORY REMEDIES
42
         
ARTICLE 15 EMINENT DOMAIN
42
     
15.1
 
TAKING OF WHOLE OR SUBSTANTIAL PART
42
           
15.2
 
TAKING OF PART
43
           
15.3
 
COMPENSATION
43
         
ARTICLE 16 INSURANCE
.43
     
16.1
 
TENANT’S INSURANCE
43
           
16.2
 
FORM OF POLICIES
44
           
16.3
 
LANDLORD’S INSURANCE
44
           
16.4
 
WAIVER OF SUBROGATION
45
           
16.5
 
NOTICE OF CASUALTY
46
         
ARTICLE 17 WAIVER OF CLAIMS AND INDEMNITY
46
     
17.1
 
WAIVER OF CLAIMS
46

 
 
2

--------------------------------------------------------------------------------

 
 

           
17.2  
 
INDEMNITY BY TENANT
46
           
17.3  
 
INDEMNITY BY LANDLORD
47
         
ARTICLE 18 RULES AND REGULATIONS
47
     
18.1  
 
RULES
47
           
18.2  
 
ENFORCEMENT
47
         
ARTICLE 19 LANDLORD’S RESERVED RIGHTS
48
   
ARTICLE 20 ESTOPPEL CERTIFICATE
48
     
20.1  
 
IN GENERAL
48
           
20.2  
 
ENFORCEMENT
49
         
ARTICLE 21 INTENTIONALLY OMITTED
49
   
ARTICLE 22 REAL ESTATE BROKERS
49
   
ARTICLE 23 MORTGAGEE PROTECTION
49
     
23.1  
 
SUBORDINATION AND ATTORNMENT
49
           
23.2  
 
MORTGAGEE PROTECTION
50
         
ARTICLE 24 NOTICES
51
   
ARTICLE 25 MISCELLANEOUS
51
     
25.1  
 
LATE CHARGES
51
           
25.2  
 
NO JURY TRIAL; VENUE; JURISDICTION
52
           
25.3  
 
DISCRIMINATION
52
           
25.4  
 
FINANCIAL STATEMENTS
53
           
25.5  
 
OPTION
53
           
25.6  
 
TENANT AUTHORITY
53
           
25.7  
 
ENTIRE AGREEMENT
53
           
25.8  
 
MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
54
           
25.9  
 
EXCULPATION
54
           
25.10
 
ACCORD AND SATISFACTION
54
           
25.11
 
LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
54
           
25.12
 
BINDING EFFECT
54
           
25.13
 
CAPTIONS
55
           
25.14
 
TIME; APPLICABLE LAW; CONSTRUCTION
55
           
25.15
 
ABANDONMENT
55
           
25.16
 
LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES
55
           
25.17
 
SECURITY SYSTEM
55

 
 
3

--------------------------------------------------------------------------------

 
 

           
25.18
 
NO LIGHT, AIR OR VIEW EASEMENTS
56
           
25.19
 
RECORDATION
56
           
25.20
 
SURVIVAL
56
           
25.21
 
OFAC REPRESENTATION, WARRANTY AND COVENANT
56
           
25.22
 
COUNTERPARTS
57
           
25.23
 
BACKUP GENERATOR
57
           
25.24
 
ROOFTOP EQUIPMENT
58
           
25.25
 
EQUIPMENT FINANCING
59
           
25.26
 
RIDERS
59

 
 
4

--------------------------------------------------------------------------------

 
 
LEASE
 
ARTICLE 1
BASIC LEASE PROVISIONS
 
1.1
BASIC LEASE PROVISIONS

 
   In the event of any conflict between these Basic Lease Provisions and any
other Lease provision, such other Lease provision shall control.

       
(1)
BUILDING AND ADDRESS:
         
804 Heinz Avenue
Berkeley, California 94710-2737
       
(2)
LANDLORD AND ADDRESS:
         
7th Street Properties II,
a California Limited Partnership
1120 Nye Street, Suite 400
San Rafael, California 94901
         
Notices to Landlord shall be addressed:
         
7th Street Properties II,
a California Limited Partnership
c/o Wareham Property Group
1120 Nye Street, Suite 400
San Rafael, California 94901
         
With a copy to:
         
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94901
Attention: David H. Kremer, Esq.
       
(3)
TENANT AND ADDRESS:
         
(a)          Name: XOMA CORPORATION
         
(b)          State of formation: Delaware

 
 
1

--------------------------------------------------------------------------------

 
 

         
Notices to Tenant shall be addressed:
         
XOMA(US) LLC
2910 Seventh Street
Berkeley, CA 94710
Attn: Legal Department
         
with copies to:
         
XOMA(US) LLC
2910 Seventh Street
Berkeley, CA 94710
Attn:     CFO
       
(4)
DATE OF THIS LEASE: February 13, 2013
       
(5)
LEASE TERM: Ten (10) years, subject to any option(s) set forth in Section 2.5
below.
       
(6)
COMMENCEMENT DATE: May 1, 2013
       
(7)
EXPIRATION DATE: April 30, 2023
       
(8)
MONTHLY BASE RENT:

 
 
PERIOD FROM/TO
 
 
MONTHLY BASE RENT
May 1, 2013 - April 30, 2014
 
$112,270.00
May 1, 2014 - April 30, 2015
 
$115,638.10
May 1, 2015 - April 30, 2016
 
$119,107.24
May 1, 2016 - April 30, 2017
 
$122,680.46
May 1, 2017 - April 30, 2018
 
$126,360.87
May 1, 2018 - April 30, 2019
 
$130,151.70
May 1, 2019 - April 30, 2020
 
$134,056.25
May 1, 2020 - April 30, 2021
 
$138,077.94
May 1, 2021 - April 30, 2022
 
$142,220.28
May 1, 2022 - April 30, 2023
 
$146,486.89

 
 
2

--------------------------------------------------------------------------------

 

(9)           RENTABLE AREA OF THE PREMISES: 35,000 square feet
 
(10)         SECURITY DEPOSIT: $146,486.89
 
(11)         TENANT’S USE OF PREMISES: General office, research and development
use, including laboratory use.
 
(12)        PARKING: Up to 54 unreserved parking spaces on surface lots
 
(13)         TENANT’S BROKER: Cushman & Wakefield
 
1.2           ENUMERATION OF EXHIBITS AND RIDER
 
The Exhibits and Rider set forth below and attached to this Lease are
incorporated in this Lease by this reference:

   
EXHIBIT A
Plan of Premises
EXHIBIT B-l
Laboratory Rules and Regulations
EXHIBIT B-2
Rules and Regulations
EXHIBIT C
Parking Area
EXHIBIT D
Systems Improvements

 
1.3           DEFINITIONS
 
For purposes hereof, the following terms shall have the following meanings:
 
AFFILIATE: Any corporation or other business entity that is currently owned or
controlled by, owns or controls, or is under common ownership or control with
Tenant or Landlord, as the case may be.
 
BUILDING: The building located at the address specified in Section 1.1(1). The
Building may include office, lab, retail and other uses.
 
COMMENCEMENT DATE: The date specified in Section 1.1(6).
 
COMMON AREAS: All areas of the Project made available by Landlord from time to
time for the general common use or benefit of the tenants of the Building, and
their employees and invitees, or the public, as such areas currently exist and
as they may be changed from time to time.
 
DECORATION: Tenant Alterations which do not require a building permit and which
do not involve any of the structural elements of the Building, or any of the
Building’s systems, including its electrical, mechanical, plumbing, security,
heating, ventilating, air-conditioning, communication, and fire and life safety
systems.
 
 
3

--------------------------------------------------------------------------------

 
 
DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.T.&S.A. at its San Francisco main office as its
base lending reference rate, from time to time announced, but in no event higher
than the maximum rate permitted by Law.
 
EXPIRATION DATE: The date specified in Section 1.1(7).
 
FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of a party, including water shortages, energy shortages or governmental
preemption in connection with an act of God, a national emergency, or by reason
of Law, or by reason of the conditions of supply and demand which have been or
are affected by act of God, war or other emergency.
 
INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of the
Property, the property manager and the leasing manager for the Property and
their respective partners, members, directors, officers, agents and employees.
 
LAND: The parcel(s) of real estate on which the Building and Project are
located.
 
LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.
 
LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.
 
MONTHLY BASE RENT: The monthly rent specified in Section 1.1(8).
 
MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.
 
 
4

--------------------------------------------------------------------------------

 
 
OPERATING EXPENSES: All costs, expenses and disbursements of every kind and
nature which Landlord shall pay or become obligated to pay in connection with
the ownership, management, operation, maintenance, replacement and repair of the
Building and the Property, (as well as the reasonable allocation by Landlord of
any expenses incurred and related to facilities located on other property owned
or managed by Landlord or affiliates of Landlord, if the Property is managed as
part of a portfolio involving more than one building and/or property) including,
without limitation, (1) property management fees (not to exceed 3.5% of the
Project’s gross receipts); (2) costs of a commercially reasonable property
management office and office operation; (3) insurance costs relating to the
Project; (4) costs and expenses of any capital expenditure or improvement,
amortized over the useful life of the applicable capital expenditure or
improvement, in accordance with generally accepted accounting principles,
together with interest thereon on the unamortized costs at the lower of the rate
incurred by Landlord to finance such capital expenditure or improvement or the
Default Rate, which capital expenditure or improvement (a) is made to the
Property after the Commencement Date in order to comply with Laws enacted after
the Commencement Date, or (b) is installed for the purpose of reducing or
controlling Operating Expenses; and (5) if the Property is part of a
multi-building portfolio, the Building’s allocated share (as reasonably and
equitably determined by Landlord according to sound real estate accounting and
management principles, consistently applied) of those expenses incurred on a
portfolio-wide basis benefiting the Building and/or Property which may include,
without limitation, costs such as (a) landscaping, (b) utility and road repairs,
and (c) security. Operating Expenses shall not include, (i) costs of alterations
of the premises of tenants of the Project, (ii) costs of capital improvements to
the Project (except as permitted in clause (4) above in the definition of
“Operating Expenses”), (iii) depreciation charges, (iv) interest and principal
payments on loans (except for loans for capital improvements which Landlord is
allowed to include in Operating Expenses as provided above), (v) ground rental
payments, (vi) real estate brokerage and leasing commissions or any fee in lieu
of commission, (vii) advertising and marketing expenses, (viii) costs of
Landlord reimbursed by insurance proceeds, condemnation awards, a tenant of the
Project (outside of such tenant’s Operating Expense payments) or otherwise to
the extent so reimbursed, (ix) expenses incurred in negotiating leases of
tenants in the Project or enforcing lease obligations of tenants in the Project,
(x) Landlord’s general corporate overhead, (xi) costs incurred by Landlord due
to the violation by Landlord or any other tenant of the terms and conditions of
any lease of space in the Project or any law, code, regulation, ordinance or the
like, (xii) any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord, (xiii); bad debt expenses and
interest, principal, points and fees on debts (except in connection with the
financing of items which may be included in Operating Expenses); (xiv) marketing
costs, attorneys’ fees in connection with the negotiation and preparation of
letters, deal memos, letters of intent, leases, subleases and/or assignments,
space planning costs, and other costs and expenses incurred in connection with
lease, sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Project, including attorneys’ fees
and other costs and expenditures incurred in connection with disputes with
present or prospective tenants or other occupants of the Project; (xv) costs,
including permit, license and inspection costs, incurred with respect to the
installation of other tenants’ or occupants’ improvements made for tenants or
other occupants in the Project or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
in the Project; (xvi) any costs expressly excluded from Operating Expenses
elsewhere in this Lease; (xvii) expenses in connection with services or other
benefits which are not offered to Tenant or for which Tenant is charged for
directly but which are provided to another tenant or occupant of the Project,
without charge; (xviii) costs (including in connection therewith all attorneys’
fees and costs of settlement, judgments and/or payments in lieu thereof) arising
from claims, disputes or potential disputes in connection with potential or
actual claims, litigation or arbitrations pertaining to Landlord and/or the
Project; (xix) costs associated with the operation of the business of the
partnership which constitutes Landlord as the same are distinguished from the
costs of operation of the Project; (xx) costs incurred to remove, remedy,
contain, or treat any Hazardous Material; provided, however, that (A) the costs
of routine monitoring of and testing for Hazardous Material in, on, or about the
Property, and (B) costs incurred in the cleanup or remediation of de minimis
amounts of Hazardous Material customarily used in commercial buildings or used
to operate motor vehicles and customarily found in parking facilities shall be
included as Operating Expenses; (xxi) costs of utilities provided to any other
tenant’s space in the Project. If any Operating Expense, though paid in one
year, relates to more than one calendar year, at the option of Landlord such
expense may be proportionately allocated among such related calendar years.
 
PREMISES: The space located in the Building as depicted on Exhibit A attached
hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
PRIOR LEASE: That certain lease agreement for the Premises between Landlord and
Tenant’s predecessor, dated as of March 21, 1987 and as subsequently amended on
June 26, 1987, April 21, 1988, December 31, 1997 and April 30, 2008.
 
PROJECT or PROPERTY: The Project consists of the building located at the street
address specified in Section 1.1(1) in Berkeley, California, associated parking
as designated by Landlord from time to time, landscaping and improvements,
together with the Land, any associated interests in real property and the
building thereon, and the personal property, fixtures, machinery, equipment,
systems and apparatus located in or used in conjunction with any of the
foregoing that is owned by Landlord. The Project may also be referred to as the
Property.
 
REAL PROPERTY: The Property excluding any personal property.
 
RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.
 
RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses
and/or Taxes. The Rent Adjustments shall be determined and paid as provided in
Article 4.
 
RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable calendar year (or
partial calendar year) during the Term. On or before the Commencement Date and
with each Landlord’s Statement (defined in Article 4), Landlord may reasonably
estimate and notify Tenant in writing of its estimate of the Operating Expenses
and of Taxes for such calendar year (or partial calendar year). Prior to the
first determination by Landlord of the amount of Operating Expenses and of Taxes
for the first calendar year (or partial calendar year), Landlord may reasonably
estimate such amounts in the foregoing calculation. The last estimate by
Landlord shall remain in effect as the applicable Rent Adjustment Deposit unless
and until Landlord notifies Tenant in writing of a change, which notice may be
given by Landlord from time to time during each year throughout the Term.
 
RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in Section
1.1(9) provided, however, that any statement of rentable are set forth in this
Lease is an approximation which Landlord and Tenant agree is reasonable and the
Monthly Base Rent shall not be subject to revision whether or not the actual
square footage is more or less.
 
SECURITY DEPOSIT: The funds specified in Section 1.1(10), if any, deposited by
Tenant with Landlord as security for Tenant’s performance of its obligations
under this Lease.
 
 
6

--------------------------------------------------------------------------------

 
 
TAXES: All federal, state and local governmental taxes, assessments and charges
of every kind or nature, whether general, special, ordinary or extraordinary,
which Landlord shall pay or become obligated to pay because of or in connection
with the ownership, leasing, management, control, sale, transfer, or operation
of the Property or any of its components (including any personal property used
in connection therewith), which may also include any rental or similar taxes
levied in lieu of or in addition to general real and/or personal property taxes.
For purposes hereof, Taxes for any year shall be Taxes which are assessed for
any period of such year, whether or not such Taxes are billed and payable in a
subsequent calendar year. There shall be included in Taxes for any year the
amount of all fees, costs and expenses (including reasonable attorneys’ fees)
paid by Landlord during such year in seeking or obtaining any refund or
reduction of Taxes, but such fees, costs and expenses shall not exceed the
greater of (a) Landlord’s good faith estimation of the amount of refund or
reduction of Taxes or (b) the actual amount of refund or reduction of Taxes.
Taxes for any year shall be reduced by the net amount of any tax refund received
by Landlord attributable to such year. If a special assessment payable in
installments is levied against any part of the Property, Taxes for any year
shall include only the installment of such assessment and any interest payable
or paid during such year. Taxes shall not include (i) any items included in
Operating Expenses, (ii) any items paid by Tenant under Section 4.4 below and
(iii) any federal or state inheritance, general income, excess profit,
franchise, capital stock, gift, estate taxes and other taxes to the extent
applicable to Landlord’s general or net income (as opposed to rents or receipts
attributable to operations at the Property) (“Prohibited Taxes”), except that if
a change occurs in the method of taxation resulting in whole or in part in the
substitution of any such taxes, or any other assessment, for any Taxes as above
defined, such substituted taxes or assessments shall be included in the Taxes.
 
TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Building systems serving the Premises.
 
TENANT’S SHARE AS TO THE BUILDING: 100%.
 
TERM: The period specified in Section 1.1(5).
 
TERMINATION DATE: The Expiration Date or such earlier date as this Lease
terminates or Tenant’s right to possession of the Premises terminates.
 
ARTICLE 2
PREMISES, TERM, CONDITION OF PREMISES, PARKING AND RENEWAL
 
2.1
LEASE OF PREMISES

 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease.
 
2.2
TERM

 
The Term shall be for the period of years specified in Section 1.1(5) and the
Commencement Date shall be May 1, 2013.
 
2.3
CONDITION OF PREMISES

 
Tenant acknowledges that prior to the Commencement Date it will have been, and
continue to be, in possession of the Premises pursuant to the Prior Lease.
Accordingly, Tenant is, and will be, familiar with the condition of the Premises
and shall continue to occupy the Premises in its “as is, where is” condition,
with all faults, without any representation, warranty or improvement by Landlord
of any kind whatsoever, except as expressly set forth herein.
 
 
7

--------------------------------------------------------------------------------

 
 
2.4
PARKING

 
For the entire duration of the Term, including any renewal or extension thereof,
Tenant may use the number of spaces specified in Section 1.1(12). Tenant’s
parking rights shall be free of additional charge with unrestricted hours of
usage (24 hours a day, 7 days a week, 365 days a year). The location of such
parking spaces shall be located within the parking area shown on Exhibit C
hereto. Subject to the foregoing, the locations and type of parking shall be
designated by Landlord or Landlord’s parking operator from time to time. Tenant
acknowledges and agrees that the parking spaces serving the Project may include
tandem parking and a mixture of spaces for compact vehicles as well as full-size
passenger automobiles, and that Tenant shall not use parking spaces for vehicles
larger than the striped size of the parking spaces. All vehicles utilizing
Tenant’s parking privileges shall prominently display identification stickers or
other markers, and/or have passes or keycards for ingress and egress, as may be
reasonably required and provided by Landlord or its parking operator from time
to time. Tenant shall comply with any and all parking rules and regulations from
time to time reasonably established by Landlord or Landlord’s parking operator,
including a requirement that Tenant pay to Landlord or Landlord’s parking
operator a reasonable charge (not to exceed $25.00 per incident) for loss and
replacement of passes, keycards, identification stickers or markers, and for any
and all loss or other damage caused by persons or vehicles related to use of
Tenant’s parking privileges. Tenant shall not allow any vehicles using Tenant’s
parking privileges to be parked, loaded or unloaded except in accordance with
this Section, including in the areas and in the manner designated by Landlord or
its parking operator for such activities. If any vehicle is using the parking or
loading areas contrary to any provision of this Section, Landlord or its parking
operator shall have the right, in addition to all other rights and remedies of
Landlord under this Lease, to remove or tow away the vehicle without prior
notice to Tenant, and the cost thereof shall be paid to Landlord within thirty
(30) days after notice from Landlord.
 
2.5           RENEWAL OPTION
 
(a)           Tenant shall have two successive options to renew this Lease (each
a “Renewal Option”) with respect to the entirety of the Premises for the term of
five (5) years each (each a “Renewal Term”), commencing upon expiration of the
initial Term, or if the first Renewal Option is exercised, upon the expiration
of the first Renewal Term. Each Renewal Option must be exercised, if at all, by
written notice given by Tenant to Landlord not earlier than twelve (12) months
nor later than nine (9) months prior to expiration of the initial Term (or the
first Renewal Term, as applicable). If Tenant properly exercises a Renewal
Option, then references in the Lease to the Term shall be deemed to include the
Renewal Term. The Renewal Option shall be null and void and Tenant shall have no
right to renew this Lease if on the date Tenant exercises the Renewal Option or
on the date immediately preceding the commencement date of the Renewal Term (i)
a Default beyond the applicable cure period shall have occurred and be
continuing hereunder, or (ii) Tenant (A) is then subletting more than fifty
percent (50%) of the rentable square footage of the Premises other than in
connection with a Permitted Transfer (as defined in Section 10.1(e) below) or
(B) has assigned this Lease other than in connection with a Permitted Transfer.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           If Tenant properly exercises the Renewal Option, then during the
Renewal Term all of the terms and conditions set forth in this Lease as
applicable to the Premises during the initial Term shall apply during the
Renewal Term, including without limitation the obligation to pay Rent
Adjustments, except that (i) Tenant shall accept the Premises in their then
“as-is” state and condition and Landlord shall have no obligation to make or pay
for any improvements to the Premises (except as determined as part of the Fair
Market Rent), and (ii) during the Renewal Term the Monthly Base Rent payable by
Tenant shall be ninety-five percent (95%) of the Fair Market Rent during the
Renewal Term as hereinafter set forth, except that in no event shall Monthly
Base Rent during the Renewal Term be less than ninety-five percent (95%) of the
Monthly Base Rent in effect during the last month of the initial Term, or first
Renewal Term, as applicable, and shall increase by an annually compounded three
percent (3%) during each year of the Renewal Term.
 
(c)           For purposes of this Section, the term “Fair Market Rent” shall
mean the rental rate, additional rent adjustment and other charges and
increases, if any, for space comparable in size, location and quality of the
Premises under primary lease (and not sublease) to new or renewing tenants, for
a comparable term with a tenant improvement allowance, if applicable and taking
into consideration any concessions and such amenities as existing improvements,
parking ratio, view, floor on which the Premises are situated and the like,
situated in comparable buildings in Berkeley and Emeryville. The Fair Market
Rent shall not take into account any Tenant Alterations or other improvements
paid for by Tenant.
 
(d)           If Tenant properly exercises a Renewal Option, Landlord, by notice
to Tenant not more than thirty (30) days after Tenant’s exercise of such Renewal
Option, shall indicate Landlord’s determination of the Fair Market Rent. Tenant,
within fifteen (15) days after the date on which Landlord provides such notice
of the Fair Market Rent shall either (i) give Landlord final binding written
notice (“Binding Notice”) of Tenant’s acceptance of Landlord’s determination of
the Fair Market Rent, or (ii) if Tenant disagrees with Landlords’ determination,
provide Landlord with written notice of Tenant’s election to submit the Fair
Market Rent to binding arbitration (the “Arbitration Notice”). If Tenant fails
to provide Landlord with either a Binding Notice or Arbitration Notice within
such fifteen (15) day period, Tenant shall have been deemed to have given the
Binding Notice. If Tenant provides or is deemed to have provided Landlord with a
Binding Notice, Landlord and Tenant shall enter into the Renewal Amendment (as
defined below) upon the terms and conditions set forth herein.
 
(e)           If the parties are unable to agree upon the Fair Market Rent for
the Premises within fifteen (15) days after Landlord’s receipt of the
Arbitration Notice, Fair Market Rent as of commencement of the Renewal Term
shall be determined as follows:
 
 (1)          Within fifteen (15) days after the date Tenant delivers the
Arbitration Notice, Tenant, at its sole expense, shall obtain and deliver in
writing to Landlord a determination of the Fair Market Rent for the Premises for
a term equal to the Renewal Term from a broker (“Tenant’s broker”) licensed in
the State of California and engaged in the office and lab markets in Berkeley
and Emeryville, California, for at least the immediately preceding five (5)
years. If Landlord accepts such determination, Landlord shall provide written
notice thereof within fifteen (15) days after Landlord’s receipt of such
determination and the Base Rent for the Renewal Term shall be adjusted to an
amount equal to the Fair Market Rent determined by Tenant’s broker. Landlord
shall be deemed to have rejected Tenant’s determination if Landlord fails to
respond within the fifteen (15) day period.
 
 
9

--------------------------------------------------------------------------------

 
 
 (2)          If Landlord provides notice that it rejects, or is deemed to have
rejected, such determination, within twenty (20) days after receipt of the
determination of Tenant’s broker, Landlord shall designate a broker (“Landlord’s
broker”) licensed in the State of California and possessing the qualifications
set forth in (1) above. Landlord’s broker and Tenant’s broker shall name a third
broker, similarly qualified and who is not then or has not previously acted for
either party, within five (5) days after the appointment of Landlord’s broker
(“Neutral Broker”).
 
 (3)          The Neutral Broker shall determine the Fair Market Rent for the
Premises as of the commencement of the Renewal Term within fifteen (15) days
after the appointment of such Neutral Broker by choosing the determination of
the Landlord’s broker or the Tenant’s broker which is closest to its own
determination of Fair Market Rent. The decision of the Neutral Broker shall be
binding on Landlord and Tenant.
 
(f)            Landlord shall pay the costs and fees of Landlord’s broker in
connection with any determination hereunder, and Tenant shall pay the costs and
fees of Tenant’s broker in connection with such determination. The costs and
fees of the Neutral Broker shall be paid one-half by Landlord and one-half by
Tenant.
 
(g)           If the amount of the Fair Market Rent has not been determined
pursuant to this Section 2.5 as of the commencement of the Renewal Term, then
Tenant shall continue to pay the Base Rent in effect during the last month of
the initial Term (or the first Renewal Term, as applicable) until the amount of
the Fair Market Rent is determined. When such determination is made, Tenant
shall pay any deficiency to Landlord upon demand.
 
(h)           If Tenant is entitled to and properly exercises its Renewal
Option, upon determination of Fair Market Rent pursuant to this Section 2.5,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, Expiration Date and other appropriate terms consistent
with this Section 2.5. The Renewal Amendment shall be sent to Tenant within
fifteen (15) days after determination of Fair Market Rent and, provided the same
is accurate, Tenant shall execute and return the Renewal Amendment to Landlord
within ten (10) business days after Tenant’s receipt of same, but an otherwise
valid exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.
 
ARTICLE 3
RENT
 
Tenant shall pay to Landlord at the address specified in Section 1.1(2), or to
such other persons, or at such other places designated by Landlord, without any
prior demand therefor in immediately available funds and without any deduction
or offset whatsoever (except as otherwise specifically permitted under this
Lease), Rent, including Monthly Base Rent and Rent Adjustments in accordance
with Article 4, during the Term. Monthly Base Rent shall be paid monthly in
advance on the first day of each month of the Term. Monthly Base Rent shall be
prorated for partial months within the Term. Unpaid Rent shall bear interest at
the Default Rate from the date due until paid. Tenant’s covenant to pay Rent
shall be independent of every other covenant in this Lease.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 4
RENT ADJUSTMENTS AND PAYMENTS
 
4.1           RENT ADJUSTMENTS
 
From and after the Commencement Date, Tenant shall pay to Landlord Rent
Adjustments with respect to each calendar year (or partial calendar year in the
case of the year in which the Commencement Date and the Termination Date occur)
as follows as follows:
 
(a)           The Rent Adjustment Deposit representing Tenant’s Share of
Operating Expenses for the applicable calendar year (or partial calendar year),
monthly during the Term with the payment of Monthly Base Rent;
 
(b)           The Rent Adjustment Deposit representing Tenant’s Share of Taxes
for the applicable calendar year (or partial calendar year), monthly during the
Term with the payment of Monthly Base Rent;
 
(c)           Any Rent Adjustments due in excess of the Rent Adjustment Deposits
in accordance with Section 4.2. Rent Adjustments due from Tenant to Landlord for
any calendar year (or partial calendar year) shall be Tenant’s Share of
Operating Expenses for such calendar year (or partial calendar year) and
Tenant’s Share of Taxes for such calendar year (or partial calendar year); and
 
4.2           STATEMENT OF LANDLORD
 
Landlord shall use commercially reasonably efforts to furnish to Tenant, within
120 days following the expiration of each calendar year (but in any event as
soon as feasible after the expiration of each calendar year), a statement
(“Landlord’s Statement”) showing the following:
 
(a)           Operating Expenses and Taxes for such calendar year;
 
(b)           The amount of Rent Adjustments due Landlord for the last calendar
year, less credit for Rent Adjustment Deposits paid, if any; and
 
(c)           Any change in the Rent Adjustment Deposit due monthly in the
current calendar year, including the amount or revised amount due for months
preceding any such change pursuant to Landlord’s Statement.
 
Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant within thirty (30) days after such determination if the Term
has already expired, provided Tenant is not in default hereunder beyond any
applicable notice and cure period. No interest or penalties shall accrue on any
amounts that Landlord is obligated to credit or refund to Tenant by reason of
this Section 4.2. Landlord’s failure to deliver Landlord’s Statement or to
compute the amount of the Rent Adjustments shall not constitute a waiver by
Landlord of its right to deliver such items nor constitute a waiver or release
of Tenant’s obligations to pay such amounts. The Rent Adjustment Deposit shall
be credited against Rent Adjustments due for the applicable calendar year (or
partial calendar year). During the last complete calendar year or during any
partial calendar year in which the Lease terminates, Landlord may include in the
Rent Adjustment Deposit its good faith estimate of Rent Adjustments which may
not be finally determined until after the termination of this Lease. Landlord’s
and Tenant’s obligation respecting Rent Adjustments shall survive the expiration
or termination of this Lease. Notwithstanding the foregoing, in no event shall
the sum of Monthly Base Rent and the Rent Adjustments be less than the Monthly
Base Rent payable.
 
 
11

--------------------------------------------------------------------------------

 
 
4.3           BOOKS AND RECORDS
 
Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. Tenant or its representative (which representative shall be a certified
public accountant licensed to do business in the state in which the Property is
located and whose primary business is certified public accounting and who shall
not be paid on a contingency basis) shall have the right, for a period of two
hundred seventy (270) days following the date upon which Landlord’s Statement is
delivered to Tenant, to examine the Landlord’s books and records with respect to
the items in the foregoing statement of Operating Expenses and Taxes during
normal business hours, upon written notice, delivered at least three (3)
business days in advance. If Tenant does not object in writing to Landlord’s
Statement within two hundred seventy (270) days of Tenant’s receipt thereof,
specifying the nature of the item in dispute and the reasons therefor, then
Landlord’s Statement shall be considered final and accepted by Tenant and Tenant
shall be deemed to have waived its right to dispute Landlord’s Statement. If
Tenant does dispute any Landlord’s Statement, Tenant shall deliver a copy of any
such audit to Landlord at the time of notification of the dispute. If Tenant
does not provide such notice of dispute and a copy of such audit to Landlord
within such two hundred seventy (270) day period, it shall be deemed to have
waived such right to dispute Landlord’s Statement. Any amount due to the
Landlord as shown on Landlord’s Statement, whether or not disputed by Tenant as
provided herein shall be paid by Tenant when due as provided above, without
prejudice to any such written exception. In no event shall Tenant be permitted
to examine Landlord’s records or to dispute any statement of Operating Expenses
and Taxes unless Tenant has paid and continues to pay all Rent when due. If
Landlord disagrees with the results of Tenant’s review of Landlord’s Statement,
a certification as to the proper amount shall be made in accordance with
generally accepted accounting practices by an independent certified public
accountant selected by Landlord and who is a member of a nationally or
regionally recognized accounting firm (“Landlord’s Accountant”). Landlord’s
Accountant shall complete its review and certify such result to Landlord and
Tenant within ninety (90) days following the date Tenant disputed the items in
Landlord’s Statement. Upon resolution of any dispute with respect to Operating
Expenses and Taxes pursuant to this Section 4.3, Tenant shall either pay
Landlord any shortfall or Landlord shall credit Tenant with respect to any
overages paid by Tenant against Tenant’s next Rent Adjustments coming due. In
the event it is determined pursuant to this Section 4.3 that Landlord’s
Statement overstated the amount of Operating Expenses and Taxes by eight percent
(8%) or more, then Landlord shall reimburse Tenant for its actual and reasonable
out-of-pocket audit expenses, not to exceed eight thousand five hundred dollars
($8,500.00) and Landlord shall be responsible for the costs of Landlord’s
Accountant. The records obtained by Tenant shall be treated as confidential and
neither Tenant nor any of its representatives or agents shall disclose or
discuss the information set forth in the audit to or with any other person or
entity (“Confidentiality Requirement”) except (a) to Tenant’s attorneys,
accountants and consultants as reasonably necessary or (b) to the extent
required by applicable laws or court order. Tenant shall indemnify and hold
Landlord harmless for any losses or damages arising out of the breach of the
Confidentiality Requirement.
 
 
12

--------------------------------------------------------------------------------

 
 
4.4           TENANT OR LEASE SPECIFIC TAXES
 
In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, upon demand,
any and all taxes payable by Landlord (other than the Prohibited Taxes) whether
or not now customary or within the contemplation of the parties hereto: (a)
upon, allocable to, or measured by the Rent payable hereunder, including any
gross receipts tax or excise tax levied by any governmental or taxing body with
respect to the receipt of such rent; or (b) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof; or (c) upon the
measured value of Tenant’s personal property located in or about the Premises or
in any storeroom or any other place in or about the Premises, it being the
intention of Landlord and Tenant that, to the extent possible, such personal
property taxes shall be billed to and paid directly by Tenant; (d) resulting
from any Tenant Alterations; or (e) upon this transaction. Taxes paid by Tenant
pursuant to this Section 4.4 shall not be included in any computation of Taxes
payable pursuant to Sections 4.1 and 4.2.
 
ARTICLE 5
SECURITY DEPOSIT
 
Landlord acknowledges that it currently holds a security deposit under the Prior
Lease (the “Existing Deposit”), which the parties agree is currently One Hundred
Twelve Thousand Two Hundred Sixty-Nine and 50/100 Dollars ($112,269.50).
Concurrent with its execution of this Lease, Tenant shall deliver to Landlord,
in immediately available funds, an amount equal to the difference between the
Existing Deposit and the amount of the Security Deposit required by Section
1.1(10) above. Tenant acknowledges and agrees that the Existing Deposit shall be
available to Landlord as part of the Security Deposit required under this Lease
and that upon the expiration or earlier termination of the Prior Lease, the
Existing Deposit shall be retained by Landlord in partial satisfaction of the
Security Deposit required hereunder. The Security Deposit may be applied by
Landlord to cure, in whole or part, any default of Tenant under this Lease, and
upon notice by Landlord of such application, Tenant shall replenish the Security
Deposit in full by paying to Landlord within ten (10) days of demand the amount
so applied. Landlord’s application of the Security Deposit shall not constitute
a waiver of Tenant’s default to the extent that the Security Deposit does not
fully compensate Landlord for all losses, damages, costs and expenses incurred
by Landlord in connection with such default and shall not prejudice any other
rights or remedies available to Landlord under this Lease or by Law. Landlord
shall not pay any interest on the Security Deposit. Landlord shall not be
required to keep the Security Deposit separate from its general accounts. The
Security Deposit shall not be deemed an advance payment of Rent or a measure of
damages for any default by Tenant under this Lease, nor shall it be a bar or
defense of any action that Landlord may at any time commence against Tenant. In
the absence of evidence satisfactory to Landlord of an assignment of the right
to receive the Security Deposit or the remaining balance thereof, Landlord may
return the Security Deposit to the original Tenant, regardless of one or more
assignments of this Lease. Upon the transfer of Landlord’s interest under this
Lease, Landlord’s obligation to Tenant with respect to the Security Deposit
shall terminate upon transfer to the transferee of the Security Deposit, or any
balance thereof. If Tenant shall fully and faithfully comply with all the terms,
provisions, covenants, and conditions of this Lease, the Security Deposit, or
any balance thereof, shall be returned to Tenant within thirty (30) days after
Landlord recovers possession of the Premises. Tenant hereby waives any and all
rights of Tenant under the provisions of Section 1950.7 of the California Civil
Code or other Law regarding security deposits.


 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 6
UTILITIES AND SIGNAGE
 
6.1           UTILITIES GENERALLY
 
Tenant will be responsible, at its sole cost and expense, for the furnishing of
all services and utilities to the Project, including, but not limited to
heating, ventilation and air conditioning, electricity, water, telephone,
janitorial and interior Building security services.
 
(a)           All utilities (including without limitation, electricity, gas,
sewer and water) to the Building are separately metered and shall be paid
directly by Tenant to the applicable utility provider.
 
(b)           Landlord shall not provide janitorial services for the interior of
the Building. Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
Laws.
 
6.2           INTERRUPTION OF USE
 
Except as otherwise provided in this Lease, Tenant agrees that Landlord shall
not be liable for damages, by abatement of Rent or otherwise, for any failure or
interruption of utilities or services to the Project, or for any diminution in
the quality or quantity thereof, for any reason whatsoever, including without
limitation when occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project, by any riot or other dangerous condition, emergency, accident or
casualty whatsoever; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease. Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring. Notwithstanding the foregoing, if the Premises is
made untenantable, inaccessible or unsuitable for the ordinary conduct of
Tenant’s business, due to an interruption in access to the Premises or any of
the utilities or services provided by Landlord as a result of Landlord’s
negligence or willful misconduct, then (i) Landlord shall use commercially
reasonable good faith efforts to restore the same as soon as is reasonably
possible, (ii) if, despite such commercially reasonable good faith efforts by
Landlord, such interruption persists for a period in excess of three (3)
consecutive business days, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Base Rent and Rent Adjustments payable hereunder during
the period beginning on the fourth (4th) consecutive business day of such
interruption and ending on the day the utility or service has been restored.


 
14

--------------------------------------------------------------------------------

 
 
6.3           SIGNAGE
 
Tenant shall not place or permit to be placed in, upon, or about the Premises,
the Building or the Project any exterior lights, decorations, balloons, flags,
pennants, banners, advertisements or notices, or erect or install any signs,
windows or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior of the Premises without obtaining
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed. Tenant shall remove any sign, advertisement or notice placed on the
Premises, the Building or the Project by Tenant upon the expiration of the Term
or sooner termination of this Lease, and Tenant shall repair any damage or
injury to the Premises, the Building or the Project caused thereby, all at
Tenant’s expense. If any signs are not removed, or necessary repairs not made,
Landlord shall have the right to remove the signs and repair any damage or
injury to the Premises, the Building or the Project caused by such installation
or removal at Tenant’s sole cost and expense.
 
ARTICLE 7
POSSESSION, USE AND CONDITION OF PREMISES
 
7.1           POSSESSION AND USE OF PREMISES
 
(a)           Tenant shall occupy and use the Premises only for the uses
specified in Section 1.1(11) to conduct Tenant’s business. Tenant shall not
occupy or use the Premises (or permit the use or occupancy of the Premises) for
any purpose or in any manner which: (1) is unlawful or in violation of any Law
or Environmental Law; (2) may be dangerous to persons or property or which may
increase the cost of, or invalidate, any policy of insurance carried on the
Building or covering its operations; (3) is contrary to or prohibited by the
terms and conditions of this Lease or the rules of the Building set forth in
Article 18; or (4) would tend to create or continue a nuisance.
 
(b)           Landlord and Tenant acknowledge that the Americans With
Disabilities Act of 1990 (42 U.S.C. §12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively referred to herein as the “ADA”)
establish requirements for business operations, accessibility and barrier
removal, and that such requirements may or may not apply to the Premises, the
Building and the Project depending on, among other things: (1) whether Tenant’s
business is deemed a “public accommodation” or “commercial facility”, (2)
whether such requirements are “readily achievable”, and (3) whether a given
alteration affects a “primary function area” or triggers “path of travel”
requirements. The parties hereby agree that: (a) Landlord shall be responsible ,
as part of Operating Expenses (to the extent permitted to be included in
Operating Expenses pursuant to the definition of Operating Expenses in Section
1.03 above), for ADA Title III compliance in the Common Areas, except as
provided below, (b) Tenant shall be responsible for ADA Title III compliance in
the Premises, including any leasehold improvements or other work to be performed
in the Premises under or in connection with this Lease, (c) Landlord may
perform, or require that Tenant perform, and Tenant shall be responsible for the
cost of, ADA Title III “path of travel” requirements triggered by Tenant
Alterations in the Premises, and (d) Landlord may perform, or require Tenant to
perform, and Tenant shall be responsible for the cost of, ADA Title III
compliance in the Common Areas necessitated by the Building being deemed to be a
“public accommodation” instead of a “commercial facility” as a result of
Tenant’s specific use of the Premises. Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant’s employees.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Hazardous Materials.
 
(1)           Definitions. The following terms shall have the following meanings
for purposes of this Lease:
 
(i)           “Biohazardous Materials” means any and all substances and
materials defined or referred to as “medical waste,” “biological waste,”
“biohazardous waste,” “biohazardous material” or any other term of similar
import under any Hazardous Materials Laws, including (but not limited to)
California Health & Safety Code Sections 25100 et seq., and any regulations
promulgated thereunder, as amended from time to time.
 
(ii)          “Environmental Condition” means the Release of any Hazardous
Materials in, over, on, under, through, from or about the Project (including,
but not limited to, the Premises).
 
(iii)         “Environmental Damages” means all claims, suits, judgments,
damages, losses, penalties, fines, liabilities, encumbrances, liens, costs and
expenses of whatever kind or nature, contingent or otherwise, matured or
unmatured, foreseeable or unforeseeable, arising out of or in connection with
any Environmental Condition, including, to the extent arising out of an
Environmental Condition, without limitation: (A) damages for personal injury, or
for injury or damage to the Project or natural resources occurring on or off the
Project, including without limitation (1) any claims brought by or on behalf of
any person, (2) any loss of, lost use of, damage to or diminution in value of
any Project or natural resource, and (3) costs of any investigation,
remediation, removal, abatement, containment, closure, restoration or monitoring
work required by any federal, state or local governmental agency or political
subdivision, or otherwise reasonably necessary to protect the public health or
safety, whether on or off the Project; (B) reasonable fees incurred for the
services of attorneys, consultants, contractors, experts and laboratories in
connection with the preparation of any feasibility studies, investigations or
reports or the performance of any work described above; (C) any liability to any
third person or governmental agency to indemnify such person or agency for costs
expended or liabilities incurred in connection with any items described in
clause (A) or (B) above; (D) any fair market or fair market rental value of the
Project; and (E) the amount of any penalties, damages or costs a party is
required to pay or incur in excess of that which the party otherwise would
reasonably have expected to pay or incur absent the existence of the applicable
Environmental Condition.
 
(iv)        “Handling” or “Handles”, when used with reference to any substance
or material, includes (but is not limited to) any receipt, storage, use,
generation, Release, transportation, treatment or disposal of such substance or
material.
 
 
16

--------------------------------------------------------------------------------

 
 
(v)          “Hazardous Materials” means any and all chemical, explosive,
biohazardous, radioactive or otherwise toxic or hazardous materials or hazardous
wastes, including without limitation any asbestos-containing materials, PCB’s,
CFCs, petroleum and derivatives thereof, Radioactive Materials, Biohazardous
Materials, Hazardous Wastes, any other substances defined or listed as or
meeting the characteristics of a hazardous substance, hazardous material,
Hazardous Waste, toxic substance, toxic waste, biohazardous material,
biohazardous waste, biological waste, medical waste, radiation, radioactive
substance, radioactive waste, or other similar term, as applicable, under any
law, statute, ordinance, code, rule, regulation, directive, order, condition or
other written requirement enacted, promulgated or issued by any public officer
or governmental or quasi-governmental authority, whether now in force or
hereafter in force at any time or from time to time to protect the environment
or human health, and/or any mixed materials, substances or wastes containing
more than one of the foregoing categories of materials, substances or wastes.
 
(vi)         “Hazardous Materials Laws” means, collectively, (A) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. Sections 9601-9657, (B) the Hazardous Materials Transportation Act of
1975, 49 U.S.C. Sections 5101-5128 (formerly 1801-1812), (C) the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. Sections 6901-6987 (together
with any amendments thereto, any regulations thereunder and any amendments to
any such regulations as in effect from time to time, “RCRA”), (D) the California
Carpenter-Presley-Tanner Hazardous Substance Account Act, California Health &
Safety Code Sections 25300 et seq., (E) the Hazardous Materials Release Response
Plans and Inventory Act, California Health & Safety Code Sections 25500 et seq.,
(F) the California Hazardous Waste Control Law, California Health & Safety Code
Sections 25100 et seq. (together with any amendments thereto, any regulations
thereunder and any amendments to any such regulations as in effect from time to
time, the “CHWCL”), (G) California Health & Safety Code Sections 25015 et seq.,
(H) any amendments to or successor statutes to any of the foregoing, as adopted
or enacted from time to time, (I) any regulations or amendments thereto
promulgated pursuant to any of the foregoing from time to time, (J) any Laws
relating to Biohazardous Materials, including (but not limited to) any
regulations or requirements with respect to the shipping, use, decontamination
and disposal thereof, and (K) any other Law now or at any time hereafter in
effect regulating, relating to or imposing liability or standards of conduct
concerning any Hazardous Materials, including (but not limited to) any
requirements or conditions imposed pursuant to the terms of any orders, permits,
licenses, registrations or operating plans issued or approved by any
governmental or quasi-governmental authority from time to time either on a
Project-wide basis or in connection with any Handling of Hazardous Materials in,
on or about the Premises or the Project.
 
(vii)        “Hazardous Wastes” means (A) any waste listed as or meeting the
identified characteristics of a “hazardous waste” or terms of similar import
under RCRA, (B) any waste meeting the identified characteristics of a “hazardous
waste”, “extremely hazardous waste” or “restricted hazardous waste” under the
CHWCL, and/or (C) any and all other substances and materials defined or referred
to as a “hazardous waste” or other term of similar import under any Hazardous
Materials Laws.
 
(viii)       “Radioactive Materials” means (A) any and all substances and
materials the Handling of which requires an approval, consent, permit or license
from the Nuclear Regulatory Commission, (B) any and all substances and materials
the Handling of which requires a Radioactive Material License or other similar
approval, consent, permit or license from the State of California, and (C) any
and all other substances and materials defined or referred to as “radiation,” a
“radioactive material” or “radioactive waste,” or any other term of similar
import under any Hazardous Materials Laws, including (but not limited to) Title
26, California Code of Regulations Section 17-30100, and any statutes,
regulations or other laws administered, enforced or promulgated by the Nuclear
Regulatory Commission.
 
 
17

--------------------------------------------------------------------------------

 
 
(ix)         “Release” means any accidental or intentional spilling, leaking,
pumping, pouring, emitting, discharging, injecting, escaping, leaching,
migrating, dumping or disposing into the air, land, surface water, groundwater
or the environment (including without limitation the abandonment or discarding
of receptacles containing any Hazardous Materials).
 
(x)          “Tenant’s Contamination” means any Hazardous Material Release on or
about the Property by Tenant and/or any agents, employees, contractors, vendors,
suppliers, licensees, subtenants, and visitors of Tenant (a “Tenant Party”).
 
(xi)         “Landlord’s Contamination” means any Hazardous Materials (A) which
exist in, on, under or in the vicinity of the Project as of the date of this
Lease not caused by Tenant, (B) which migrate onto or beneath the Project after
termination of the Lease, or (C) introduced by Landlord or its agents,
employees, contractors, vendors or suppliers. Tenant shall not be required to
pay any costs with respect to the remediation or abatement of Landlord’s
Contamination.
 
(2)           Handling of Hazardous Materials. The parties acknowledge that
Tenant wishes and intends to use all or a portion of the Premises as a
bio-pharmaceutical research, development preparation and dispensing facility and
otherwise for the conduct by Tenant of its business in accordance with the use
specified in Section 1.1(11), that such use, as conducted or proposed to be
conducted by Tenant, would customarily include the Handling of Hazardous
Materials, and that Tenant shall therefore be permitted to engage in the
Handling in the Premises of necessary and reasonable quantities of Hazardous
Materials customarily used in or incidental to the operation of a bio
pharmaceutical research, development, preparation and dispensing facility and
the other business operations of Tenant in the manner conducted or proposed to
be conducted by Tenant hereunder (“Permitted Hazardous Materials”), provided
that the Handling of such Permitted Hazardous Materials by all Tenant Parties
shall at all times comply with and be subject to all provisions of this Lease
and all Laws, including all Hazardous Materials Laws. Without limiting the
generality of the foregoing, Tenant shall comply at all times with all Hazardous
Materials Laws applicable to any aspect of Tenant’s use of the Premises and the
Project and of Tenant’s operations and activities in, on and about the Premises
and the Project, and shall ensure at all times that Tenant’s Handling of
Hazardous Materials in, on and about the Premises does not violate (x) the terms
of any governmental licenses or permits applicable to the Building (including,
but not limited to, the Building Discharge Permit as defined below) or Premises
or to Tenant’s Handling of any Hazardous Materials therein, or (y) any
applicable requirements or restrictions relating to the occupancy classification
of the Building and the Premises.
 
(3)           Disposition or Emission of Hazardous Materials. Tenant shall not
Release or dispose of any Hazardous Materials, except to the extent authorized
by permit, at the Premises or on the Project, but instead shall arrange for
off-site disposal, under Tenant’s own name and EPA waste generator number (or
other similar identifying information issued or prescribed by any other
governmental authority with respect to Radioactive Materials, Biohazardous
Materials or any other Hazardous Materials) and at Tenant’s sole expense, in
compliance with all applicable Hazardous Materials Laws, with the Laboratory
Rules and Regulations (defined below) and with all other applicable Laws and
regulatory requirements.
 
 
18

--------------------------------------------------------------------------------

 
 
(4)           Information Regarding Hazardous Materials. Tenant shall provide
the following information and/or documentation to Landlord in writing prior to
the Commencement Date, and thereafter shall update and deliver to Landlord such
information and/or documentation (x) annually, by no later than the date
required by law, (y) upon any material change in Tenant’s Hazardous Materials
inventory or in Tenant’s business operations involving Hazardous Materials, and
(z) at such other times as Landlord may reasonably request in writing from time
to time, which updates shall reflect any material changes in such information
and/or documentation:
 
(i)             An inventory of all Hazardous Materials that Tenant receives,
uses, handles, generates, transports, stores, treats or disposes of from time to
time, or at the time of preparation of such inventory proposes or expects to
use, handle, generate, transport, store, treat or dispose of from time to time,
in connection with its operations at the Premises. Such inventory shall include,
but shall separately identify, any Hazardous Wastes, Biohazardous Materials and
Radioactive Materials covered by the foregoing description. If such inventory
includes any Biohazardous Materials, Tenant shall also disclose in writing to
Landlord the Biosafety Level designation associated with the use of such
materials.
 
(ii)            Copies of all then existing permits, licenses, registrations and
other similar documents issued by any governmental or quasi-governmental
authority that authorize any Handling of Hazardous Materials in, on or about the
Premises or the Project by any Tenant Party.
 
(iii)           All Material Safety Data Sheets (“MSDSs”), if any, required to
be completed with respect to operations of Tenant at the Premises from time to
time in accordance with Title 26, California Code of Regulations Section 8-5194
or 42 U.S.C. Section 11021, or any amendments thereto, and any Hazardous
Materials Inventory Sheets that detail the MSDSs. As of the Date of this Lease,
all Tenant’s current MSDSs are on file at 2910 Seventh Street, Berkeley,
California 94710, and are available for review and copy by Landlord upon
request.
 
(iv)           All hazardous waste manifests (as defined in Title 26, California
Code of Regulations Section 22-66481), if any, that Tenant is required to
complete from time to time in connection with its operations at the Premises. As
of the Date of this Lease, all Tenant’s current hazardous waste manifests are on
file at 2910 Seventh Street, Berkeley, California 94710, and are available for
review and copy by Landlord upon request.
 
(v)            A copy of any “Hazardous Materials Business Plan” required from
time to time with respect to Tenant’s operations at the Premises pursuant to
California Health & Safety Code Sections 25500 et seq., and any regulations
promulgated thereunder, as amended from time to time, or in connection with
Tenant’s application for a business license from the City of Berkeley. If
applicable law does not require Tenant to prepare a Hazardous Materials Business
Plan, Tenant shall furnish to Landlord at the times and in the manner set forth
above the information that would customarily be contained in a Hazardous
Materials Business Plan, including (but not limited to) information regarding
Tenant’s Hazardous Materials inventories. The parties acknowledge that a
Hazardous Materials Business Plan would ordinarily include an emergency response
plan, and that regardless of whether applicable Law requires Tenant or other
tenants in the Building to prepare Hazardous Materials Business Plans, Landlord
in its discretion may elect to prepare a coordinated emergency response plan for
the entire Building and/or for multiple Buildings on or about the Project.
 
 
19

--------------------------------------------------------------------------------

 
 
(vi)           Any “Contingency Plans and Emergency Procedures” required of
Tenant from time to time, in connection with its operations at the Premises,
pursuant to applicable Law, Title 26, California Code of Regulations Sections
22-67140 et seq., and any amendments thereto, and any “Training Programs and
Records” required under Title 26, California Code of Regulations Section
22-66493, and any amendments thereto from time to time. Landlord in its
discretion may elect to prepare a Contingency Plan and Emergency Procedures for
the entire Building and/or for multiple Buildings on the Project, in which
event, if applicable law does not require Tenant to prepare a Contingency Plan
and Emergency Procedures for its operations at the Premises, Tenant shall
furnish to Landlord at the times and in the manner set forth above the
information that would customarily be contained in a Contingency Plan and
Emergency Procedures.
 
(vii)         Copies of any biennial or other periodic reports furnished or
required to be furnished to the California Department of Health Services from
time to time, under applicable law, pursuant to Title 26, California Code of
Regulations Section 22-66493 and any amendments thereto, relating to any
Hazardous Materials.
 
(viii)        Copies of any industrial wastewater discharge permits issued to or
held by Tenant from time to time in connection with its operations at the
Premises (the parties presently anticipate, however, that because of the
existence of the Building Discharge Permit in Landlord’s name as described
above. Tenant will not be required to maintain a separate, individual discharge
permit).
 
(ix)          Copies of any other lists, reports, studies, or inventories of
Hazardous Materials or of any subcategories of materials included in Hazardous
Materials that Tenant is otherwise required to prepare and file from time to
time with any governmental or quasi-governmental authority in connection with
Tenant’s operations at the Premises, including (but not limited to) reports
filed by Tenant with the federal Food & Drug Administration or any other
regulatory authorities primarily in connection with the presence (or lack
thereof) of any “select agents” or other Biohazardous Materials on the Premises,
together with proof of filing thereof.
 
(x)           Any other information reasonably requested by Landlord in writing
from time to time in connection with (A) Landlord’s monitoring (in Landlord’s
reasonable discretion) and enforcement of Tenant’s obligations under this
Section and of compliance with applicable Laws in connection with any Handling
or Release of Hazardous Materials in the Premises or Building or on or about the
Project by any Tenant Party, (B) any inspections or enforcement actions by any
governmental authority pursuant to any Hazardous Materials Laws or any other
Laws relating to the presence or Handling of Hazardous Materials in the Premises
or Building or on or about the Project by any Tenant Party, and/or (C)
Landlord’s preparation (in Landlord’s discretion) and enforcement of any
reasonable rules and procedures relating to the presence or Handling by Tenant
or any Tenant Party of Hazardous Materials in the Premises or Building or on or
about the Project, including (but not limited to) any contingency plans or
emergency response plans as described above. Except as otherwise required by
Law, Landlord shall keep confidential any information supplied to Landlord by
Tenant pursuant to the foregoing, provided, however, that the foregoing shall
not apply to any information filed with any governmental authority or available
to the public at large. Landlord may provide such information to its lenders,
consultants or investors provided such entities agree to keep such information
confidential.
 
 
20

--------------------------------------------------------------------------------

 
(5)          Indemnification; Notice of Release. Tenant shall be responsible for
and shall indemnify, defend and hold Landlord harmless from and against all
Environmental Damages to the extent arising out of or otherwise relating to, (i)
any Handling of Hazardous Materials by any Tenant Party in, on or about the
Premises or the Project in violation of this Section, (ii) any breach of
Tenant’s obligations under this Section or of any Hazardous Materials Laws by
any Tenant Party, or (iii) the existence of any Tenant Contamination in, on or
about the Premises or the Project to the extent caused by any Tenant Party,
including without limitation any removal, cleanup or restoration work and
materials necessary to return the Project or any improvements of whatever nature
located on the Project to the condition existing prior to the Handling of
Hazardous Materials in, on or about the Premises or the Project by any Tenant
Party. In the event of any Tenant Contamination in, on or about the Premises or
any other portion of the Project or any adjacent lands, Tenant shall promptly
remedy the problem in accordance with all applicable Hazardous Materials Laws
and Laws, shall give Landlord oral notice of any such non-standard or
non-customary Release promptly after Tenant becomes aware of such Release,
followed by written notice to Landlord within five (5) days after Tenant becomes
aware of such Release, and shall furnish Landlord with concurrent copies of any
and all notices, reports and other written materials filed by any Tenant Party
with any governmental authority in connection with such Release. Landlord shall
be responsible for and shall indemnify and hold Tenant harmless from and against
all costs of any Environmental Damages which arise during the Term, as a result
of the presence of, any Release of or the Handling of any Hazardous Material in,
on, about or under the Building or Property, except to the extent provided for
in this Section 7.1(d); provided that Tenant shall have the burden of reasonably
demonstrating that such Hazardous Materials were not of the type used by Tenant
in the Building or at the Project. Tenant shall be conclusively presumed to have
met its burden to the extent that any Hazardous Materials are identified as
being present in any environmental report or other data prior to Tenant’s
original occupancy of the Premises and are not used by Tenant. In the event of
any dispute between Landlord and Tenant as to liability for any Hazardous
Materials or Environmental Damages, Landlord shall make available to Tenant
copies of any environmental reports in the possession or control of Landlord
that relate to the Building and that existed as of the Commencement Date. Tenant
shall have no obligation to remedy any Hazardous Materials contamination which
was not caused or released by a Tenant Party.
 
(6)          Governmental Notices. Tenant shall promptly provide Landlord with
copies of all notices received by Tenant relating to any actual or alleged
presence or Handling by any Tenant Party of Hazardous Materials in, on or about
the Premises or any other portion of the Project, including, without limitation,
any notice of violation, notice of responsibility or demand for action from any
federal, state or local governmental authority or official in connection with
any actual or alleged presence or Handling by any Tenant Party of Hazardous
Materials in or about the Premises or any other portion of the Project.
 
 
21

--------------------------------------------------------------------------------

 
 
(7)          Inspection by Landlord. In addition to, and not in limitation of,
Landlord’s rights under this Lease, upon reasonable prior request by Landlord,
Tenant shall grant Landlord and its consultants, as well as any governmental
authorities having jurisdiction over the Premises or over any aspect of Tenant’s
use thereof, reasonable access to the Premises at reasonable times following
reasonable prior notice (with Tenant having the opportunity to accompany any
such individuals while in the Premises) to inspect Tenant’s Handling of
Hazardous Materials in, on and about the Premises, and Landlord shall not
thereby incur any liability to Tenant or be deemed guilty of any disturbance of
Tenant’s use or possession of the Premises by reason of such entry; provided,
however, that Landlord shall use reasonable efforts to minimize interference
with Tenant’s use of the Premises caused by such entry. Landlord shall comply
with any security precaution reasonably imposed by Tenant during any entry onto
the Premises and shall minimize to the extent reasonably possible any
interference with Tenant’s use of the Premises caused by such entry.
Notwithstanding Landlord’s rights of inspection and review of documents,
materials and physical conditions under this Section with respect to Tenant’s
Handling of Hazardous Materials, Landlord shall have no duty or obligation to
perform any such inspection or review or to monitor in any way any documents,
materials, physical conditions or compliance with Laws in connection with
Tenant’s Handling of Hazardous Materials, and no third Party shall be entitled
to rely on Landlord to conduct any such inspection, review or monitoring by
reason of the provisions of this Section.
 
(8)          Monitoring by Landlord. Landlord reserves the right to monitor, in
Landlord’s reasonable discretion and at Landlord’s cost (except in the case of a
breach of any of Tenant’s obligations under this Section, in which event such
monitoring costs shall be charged back entirely to Tenant and shall be
reimbursed by Tenant to Landlord within ten (10) days after written demand by
Landlord from time to time, accompanied by supporting documentation reasonably
evidencing the costs for which such reimbursement is claimed), at such times and
from time to time as Landlord in its reasonable discretion may determine,
through consultants engaged by Landlord or otherwise as Landlord in its
reasonable discretion may determine, (x) all aqueous and atmospheric discharges
and emissions from the Premises during the Term by a Tenant Party, (y) Tenant’s
compliance and the collective compliance of all tenants in the Building with
requirements and restrictions relating to the occupancy classification of the
Building (including, but not limited to, Hazardous Materials inventory levels of
Tenant and all other tenants in the Building), and (z) Tenant’s compliance with
all other requirements of this Section.
 
(9)          Discovery of Discharge. If Landlord, Tenant or any governmental or
quasi-governmental authority discovers any Release from the Premises during the
Term by a Tenant Party in violation of this Section that, in Landlord’s
reasonable determination, jeopardizes the ability of the Building or the Project
to meet applicable Laws or otherwise adversely affects the Building’s or the
Project’s compliance with applicable discharge or emission standards, or if
Landlord discovers any other breach of Tenant’s obligations under this Section,
then upon receipt of written notice from Landlord or at such earlier time as
Tenant obtains actual knowledge of the applicable discharge, emission or breach,
Tenant at its sole expense shall within a reasonable time (x) in the case of a
Release in violation of this Lease, cease the applicable discharge or emission
and remediate any continuing effects of the discharge or emission until such
time, if any, as Tenant demonstrates to Landlord’s reasonable satisfaction that
the applicable discharge or emission is in compliance with all applicable Laws
and any other applicable regulatory commitments and obligations to the
satisfaction of the appropriate governmental agency with jurisdiction over the
Release, and (y) in the case of any other breach of Tenant’s obligations under
this Section, take such corrective measures as Landlord may reasonably request
in writing in order to cure or eliminate the breach as promptly as practicable
and to remediate any continuing effects of the breach.
 
 
22

--------------------------------------------------------------------------------

 
 
(10)        Post-Occupancy Study. If Tenant or any Tenant Party Handles any
Hazardous Materials in, on or about the Premises or the Project during the Term,
then no later than fifteen (15) days following the Termination Date, Tenant at
its sole cost and expense, shall obtain and deliver to Landlord an environmental
study, performed by an expert reasonably satisfactory to Landlord, evaluating,
the presence or absence of any Tenant Contamination in, on and about the
Premises and the Project. Such study shall be based on a reasonable and prudent
level of tests and investigations of the Premises and surrounding portions of
the Project (if appropriate) which tests shall be conducted no earlier than
fifteen (15) days prior to the Termination Date. Liability for any remedial
actions required or recommended on the basis of such study shall be allocated in
accordance with the applicable provisions of this Lease. To the extent any such
remedial actions are the responsibility of Tenant, Tenant at its sole expense
shall promptly commence and diligently pursue to completion the required
remedial actions.
 
(11)        Emergency Response Plans. If Landlord in its reasonable discretion
adopts any emergency response plan and/or any Contingency Plan and Emergency
Procedures for the Building or for multiple Buildings on or about the Project as
contemplated above, Landlord shall provide copies of any such plans and
procedures to Tenant and, so long as such plans and procedures are reasonable
and do not unreasonably interfere with Tenant’s use of or access to the Premises
or materially increase the cost incurred by Tenant with respect to the Premises,
Tenant shall comply with all of the requirements of such plans and procedures to
the extent applicable to Tenant and/or the Premises. If Landlord elects to adopt
or materially modify any such plans or procedures that apply to the Building
during the Term, Landlord shall consult with Tenant in the course of preparing
such plans, procedures or modifications in efforts to accurately reflect and
maintain consistency with Tenant’s operations in the Premises, but Landlord
alone shall determine, in its good faith reasonable discretion, the appropriate
scope of such consultation and nothing in this paragraph shall be construed to
give Tenant any right of approval or disapproval over Landlord’s adoption or
modification of any such plans or procedures.
 
(12)        Radioactive Materials. Without limiting any other applicable
provisions of this Section, if Tenant Handles or proposes to Handle any
Radioactive Materials in or about the Premises, Tenant shall provide Landlord
with copies of Tenant’s licenses or permits for such Radioactive Materials and
with copies of all radiation protection programs and procedures required under
applicable Laws or otherwise adopted by Tenant from time to time in connection
with Tenant’s Handling of such Radioactive Materials. In addition, Tenant shall
comply with any and all rules and procedures issued by Landlord in its good
faith discretion from time to time with respect to the Handling of Radioactive
Materials on the Project (such as, by way of example but not limitation, rules
implementing a label defacement program for decayed waste destined for common
trash and/or rules relating to transportation and storage of Radioactive
Materials on the Project), provided that such rules and procedures shall be
reasonable and not in conflict with any applicable Laws.
 
 
23

--------------------------------------------------------------------------------

 
 
(13)         Deemed Holdover Occupancy. Notwithstanding any other provisions of
this Lease, Tenant expressly agrees as follows:
 
(i)           If Tenant Handles any Radioactive Materials in or about the
Premises or the Project during the Term, then for so long as any license or
permit relating to such Radioactive Materials remains open or valid following
the Termination Date, and another entity handling Radioactive Materials which is
a prospective tenant of Landlord is legally prohibited from occupying a portion
of the Premises for a use similar to Tenant’s use due to such license or permit
remaining open or valid, then Tenant shall be deemed to be occupying that
portion of the Premises on a holdover basis without Landlord’s consent
(notwithstanding such otherwise applicable termination or expiration of the
Term) and shall be required to continue to pay Rent and other charges in
accordance with Article 13 solely for that portion of the Premises effected by
the radioactive materials license, until such time as the earlier of (a) all
such Radioactive Materials licenses and permits have been fully closed out in
accordance with the requirements of this Lease and with all applicable Hazardous
Materials Laws and other Laws or (b) the date another tenant is no longer
legally prohibited from occupying a portion of the Premises for a use similar to
Tenant’s use due to such license or permit remaining open or valid.
 
(ii)         If Tenant Handles any Hazardous Materials in or about the Premises
or the Project during the Term and, on or before the Termination Date, has
failed to remove from the Premises or the Project all known Hazardous Materials
Handled by a Tenant Party or has failed to complete any remediation or removal
of Tenant’s Contamination and/or to have fully remediated in compliance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
any other applicable Laws, the Tenant’s Handling and/or Release (if applicable)
of any such Hazardous Materials during the Term, then for so long as such
circumstances continue to exist, Tenant shall be deemed to be occupying the
Premises on a holdover basis without Landlord’s consent (notwithstanding such
otherwise applicable termination or expiration of the Term) and shall be
required to continue pay Rent and other charges in accordance with Article 13
until such time as all such circumstances have been fully resolved in accordance
with the requirements of this Lease and with all applicable Hazardous Materials
Laws and other Laws.
 
(14)         Survival of Obligations. Each party’s obligations under this
Section shall survive the Termination Date and shall survive any conveyance by
Landlord of its interest in the Premises. The provisions of this Section and any
exercise by either party of any of the rights and remedies contained herein
shall be without prejudice to any other rights and remedies that such party may
have under this Lease or under applicable Law with respect to any Environmental
Conditions and/or any Hazardous Materials. Either party’s exercise or failure to
exercise, at any time or from time to time, any or all of the rights granted in
this Section shall not in any way impose any liability on such party or shift
from the other party to such party any responsibility or obligation imposed upon
the other party under this Lease or under Hazardous Materials Laws,
Environmental Conditions and/or compliance with Laws.
 
 
24

--------------------------------------------------------------------------------

 
 
 (15)        Laboratory Rules and Regulations. Tenant agrees for itself and for
its subtenants, employees, agents, and invitees to comply with the laboratory
rules and regulations (“Laboratory Rules and Regulations”) attached to this
Lease as Exhibit B-1 and with all reasonable modifications and additions thereto
which Landlord may make from time to time and provide to Tenant in writing.

   
7.2
LANDLORD ACCESS TO PREMISES; APPROVALS

 
(a)           Tenant shall permit Landlord to erect, use and maintain pipes,
ducts, wiring and conduits in and through the Premises, so long as Tenant’s use,
layout or design of the Premises is not materially affected or altered. Upon at
least forty-eight (48) hours prior notice (except in an emergency), Landlord or
Landlord’s agents shall have the right to enter upon the Premises in the event
of an emergency, or to inspect the Premises, to perform services required of
Landlord under this Lease, to conduct safety and other testing in the Premises
and to make such repairs, alterations, improvements or additions to the Premises
or the Building or other parts of the Property as Landlord may deem reasonably
necessary or desirable. Notwithstanding the foregoing sentence, in the event
Tenant is then conducting sensitive testing or performing sensitive operations
in the Premises for which forty-eight (48) hours prior notice of Landlord’s
non-emergency entry would, in Tenant’s reasonable option, be disruptive to such
testing or operations, then Tenant shall have the right to notify Landlord,
within twenty-four (24) hours following receipt of Landlord’s initial notice of
non-emergency entry, that Tenant has elected to postpone Landlord’s
non-emergency entry until such testing or operations are complete, not to be
later than five (5) business days following Landlord’s initial notice of
non-emergency entry. Any entry or work by Landlord may be during normal business
hours and Landlord shall use reasonable efforts to ensure that any entry or work
shall not materially interfere with Tenant’s occupancy of the Premises. In
connection with Landlord’ right to enter the Premises as set forth in this
Section 7.2(a), Tenant will have the opportunity to accompany Landlord’s
representatives while in the Premises.
 
(b)          If Tenant shall not be personally present to permit an entry into
the Premises when for any reason an entry therein shall be necessary or
permissible, Landlord (or Landlord’s agents), after attempting to notify Tenant
at least forty-eight (48) hours in advance (unless Landlord believes an
emergency situation exists), may enter the Premises without rendering Landlord
or its agents liable therefor, and without relieving Tenant of any obligations
under this Lease.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Subject to the requirements set forth in Sections 7.1(c)(7) and
7.2 above, Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem reasonably desirable or
necessary to confirm Tenant’s compliance with all Laws and Hazardous Materials
Laws or for other purposes necessary in Landlord’s reasonable judgment to ensure
the sound condition of the Property and the systems serving the Property.
Landlord’s rights under this Section 7.2(c) are for Landlord’s own protection
only, and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Hazardous Materials
Laws or for the accuracy or sufficiency of any item or the quality or
suitability of any item for its intended use. Notwithstanding the generality of
the foregoing, Tenant acknowledges that Landlord shall require access to the
Premises for purposes of performing the work to upgrade the HVAC (heating,
ventilating and air conditioning) systems and related Building Management System
set forth on Exhibit D attached hereto (the “Systems Improvements”) The Systems
Improvements shall be performed at Landlord’s sole cost and expense and shall
not be included in Operating Expenses. Landlord shall obtain industry standard
warranties and guaranties for the Systems Improvements (collectively, “Systems
Improvements Warranties”). In connection therewith, Tenant agrees to reasonably
cooperate with Landlord and take all actions reasonably required by Landlord to
facilitate the completion of the Systems Improvements. Tenant understands and
agrees that, in connection with any such access, Tenant may be required to move
personal property located within portions of the Premises and/or to vacate
portions of the Premises from time to time during construction of the Systems
Improvements. Tenant and Landlord shall work together to agree to a mutually
acceptable construction schedule in advance of commencement of construction, but
in any event Landlord shall use commercially reasonable efforts to provide
Tenant with advance notice of the need for such relocation in connection with
Landlord’s completion of the Systems Improvements, and to cause the Systems
Improvements to be performed substantially in accordance with a mutually
acceptable construction schedule. From and after the mutual execution and
delivery of this Lease, Landlord and Landlord’s employees, agents and
contractors shall be granted reasonable access to the Premises for the purpose
of planning and constructing the Systems Improvements in accordance with the
construction schedule. Tenant acknowledges that during construction of the
Systems Improvements that the areas of the Premises then being occupied by
Tenant may not always be separated from the work being performed by Landlord and
Landlord’s contractors and that, as a result of Landlord’s construction of the
Systems Improvements, there will be construction noise, dust and related
inconveniences to Tenant’s use of the Premises. In connection with the foregoing
and notwithstanding anything to the contrary contained within the Lease, Tenant
hereby acknowledges and agrees that Landlord shall not be liable (x) under any
circumstances for any inconvenience or annoyance to Tenant or Tenant’s
employees, agents, contractors or invitees, or for any direct or indirect injury
to or interference with Tenant’s business, including, without limitation, any
such injury or damage arising as a result of any dust, fumes, noise or similar
disruption, nuisance or annoyance created by Landlord or its agents, employees
or contractors in connection with the Systems Improvements; or (y) any injury or
damage to, or interference with, Tenant’s business, including, but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, in each case, however occurring
(irrespective of the negligence or willful misconduct of Landlord or Landlord’s
employees, agents or contractors.) Notwithstanding the foregoing, Landlord
agrees to make all commercially reasonable efforts, including but not limited
to, phasing and after hours work, as necessary, in order to minimize any
disruption to Tenant’s business operations. Landlord shall commence the
construction of the Systems Improvements on or before June 1, 2013 and
thereafter diligently prosecute the same to completion.
 
(d)          Landlord may do any of the foregoing, or undertake any of the
inspection or work described in the preceding paragraphs without such action
constituting an actual or constructive eviction of Tenant, in whole or in part,
or giving rise to an abatement of Rent by reason of loss or interruption of
business of the Tenant, or otherwise.
 
(e)          The review, approval or consent of Landlord with respect to any
item required or permitted under this Lease is for Landlord’s own protection
only, and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Hazardous Materials
Laws or for the accuracy or sufficiency of any item or the quality or
suitability of any item for its intended use.
 
 
26

--------------------------------------------------------------------------------

 



   
7.3
QUIET ENJOYMENT

 
Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in the Lease and to the rights of any Mortgagee or ground lessor.
 
ARTICLE 8
MAINTENANCE

   
8.1
LANDLORD’S MAINTENANCE

 
Subject to the provisions of Articles 4 and 14, Landlord shall maintain and make
necessary repairs to the Building structure (e.g. foundations, roof structure,
load bearing walls), exterior walls (including windows, glazing, and curtain
wall), roof membrane, and Project landscaping, sidewalks, utilities located
outside of the Premises and parking areas, except that the cost of performing
any of said maintenance or repairs whether to the Premises or to the Building
caused by the negligence of Tenant, its employees, agents, servants, licensees,
subtenants, contractors or invitees, shall be paid by Tenant, subject to the
waivers set forth in Section 16.4. Landlord shall not be liable to Tenant for
any expense, injury, loss or damage resulting from work done in or upon, or in
connection with the use of, any adjacent or nearby building, land, street or
alley outside of the Project. Landlord’s obligations pursuant to this Section
8.1 shall be included in Operating Expenses to the extent permitted in the
definition of Operating Expenses pursuant to Section 1.3 above.
 
Notwithstanding any provision set forth in the Lease to the contrary, if (i)
Tenant provides prior written notice to Landlord of an event or circumstance
which requires the action of Landlord with respect to its maintenance
obligations under this Section 8.1, (ii) Landlord is, in fact, required to
perform such repairs and/or maintenance, (iii) Landlord fails to commence such
action within ten (10) business days after the receipt of such notice; provided,
however, for purposes of this paragraph to “commence” shall include any steps
taken by Landlord to design, consult, bid or seek permit or other governmental
approval in connection with the necessary repairs or maintenance, and (iv)
Landlord’s failure to take such action materially and adversely affects Tenant’s
use and/or occupancy of the Premises, then Tenant may proceed to take the
required action after delivery of an additional five (5) business days notice to
Landlord specifying that the ten (10) business day period has expired, the
specific action required and that Tenant intends to take or commence such
required action. If such action is required under the terms of this Lease to be
taken by Landlord and is not taken by Landlord within such ten (10) business day
period, then Tenant shall be entitled to take such action (and only such action
as specified in the ten (10) business day notice given to Landlord). In the
event Tenant takes such action, and such work affects the Building structure,
then Tenant shall use only those contractors approved by Landlord in the
Building for work on such structure unless such contractors are unwilling or
unable to perform, or timely perform, such work, in which event Tenant may
utilize the services of any other qualified contractor which normally and
regularly performs similar work in other first class office buildings in the
greater San Francisco Bay Area. If such action properly taken by Tenant pursuant
to this Section 8.1 was required under the terms of this Lease to be undertaken
by Landlord, then Tenant shall be entitled to, within thirty (30) days following
delivery of a reasonably particularized invoice, reimbursement by Landlord of
Tenant’s actual reasonable costs in taking such action; provided, however such
costs may be included in Operating Expenses subject to the express limitations
thereof. For the avoidance of doubt, any notice by Tenant pursuant to this
Article 8 must be provided in accordance with the requirements of Article 24.
 
 
27

--------------------------------------------------------------------------------

 



   
8.2
TENANT’S MAINTENANCE

 
Tenant shall periodically inspect the interior of the Building to identify any
conditions that are dangerous or in need of maintenance, repair or replacement.
Tenant shall promptly provide Landlord with notice of any such conditions.
Tenant shall, at its sole cost and expense, perform all maintenance, repairs and
replacements to the interior of the Building and associated improvements and
systems that are not Landlord’s express responsibility under this Lease, and
shall keep the Building in good condition and repair. Tenant’s repair and
maintenance obligations include, without limitation, repairs to, or replacements
of,: (a) the systems servicing the Premises, including the electrical, plumbing,
heating, ventilating, air-conditioning, mechanical, communication, security and
the fire and life safety systems of the Building, (b) corridors, washrooms,
kitchens and lobbies, (c) floor covering; (d) interior partitions and other
improvements; (e) interior doors and windows; (f) electronic, phone and data
cabling and related equipment (collectively, “Cable”); and (g) Tenant
Alterations; provided, however, during the period covered by any Systems
Improvements Warranty, Landlord shall have the responsibility to repair and
replace at Landlord’s sole cost and expense, any portion of the heating,
ventilating, and air-conditioning system covered by any Systems Improvements
Warranty. Without limiting the generality of clause (a) above, in connection
with Tenant’s maintenance of the heating, ventilating, air-conditioning systems,
Tenant shall obtain and keep in force a preventive maintenance contract
providing for regular (at least quarterly) inspection and maintenance by a
qualified service contractor(s) reasonably acceptable to Landlord. Within ten
(10) business days following written request, Tenant shall deliver Landlord
written confirmation from such service contractor(s) verifying that such a
contract has been entered into and that the required service will be provided.
Subject to Section 16.4 and to the extent Landlord is not reimbursed by
insurance proceeds, Tenant shall reimburse Landlord for the cost of repairing
damage to the Building caused by the acts of Tenant, Tenant Related Parties and
their respective contractors and vendors. If Tenant fails to make any repairs to
the Premises for more than fifteen (15) days after notice from Landlord
(although notice shall not be required in an emergency), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs, together with
an administrative charge in an amount equal to 10% of the cost of the repairs.
Except as set forth in Section 8.1 above, Tenant hereby waives all right to make
repairs at the expense of Landlord or in lieu thereof to vacate the Premises and
its other similar rights as provided in California Civil Code Sections 1932(1),
1941 and 1942 or any other Laws (whether now or hereafter in effect). In
addition to the foregoing, Tenant shall be responsible for all costs in
connection with repairing all special tenant fixtures and improvements
constructed by or on behalf of Tenant prior to or during the Lease Term,
including without limitation, laboratory improvements, manufacturing
infrastructure, plumbing, and appliances.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 9
ALTERATIONS AND IMPROVEMENTS

   
9.1
TENANT ALTERATIONS

 
(a)           The following provisions shall apply to the completion of any
Tenant Alterations:
 
                   (1)          Tenant shall not, except as provided herein,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, make or cause to be made any Tenant
Alterations in or to the Premises or any Property systems serving the Premises.
Prior to making any Tenant Alterations, Tenant shall give Landlord at least ten
(10 days prior written notice (or such earlier notice as would be necessary
pursuant to applicable Law) to permit Landlord sufficient time to post
appropriate notices of non-responsibility. Subject to all other requirements of
this Article 9, Tenant may undertake Decoration work without Landlord’s prior
written consent. Tenant shall furnish Landlord with the names and addresses of
all contractors and subcontractors and copies of all contracts. All Tenant
Alterations shall be completed at such time and in such manner as Landlord may
from time to time reasonably approve, and only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld;
provided, however, that Landlord may, in its sole discretion, specify the
engineers and contractors to perform all work relating to the Building’s systems
(including the mechanical, heating, plumbing, security, ventilating,
air-conditioning, electrical, communication and the fire and life safety systems
in the Building) so long as such engineers and contractors are available and
have competitive rates. The contractors, mechanics and engineers who may be used
are further limited to those whose work will not cause or threaten to cause
disharmony or interference with Landlord or other tenants in the Building and
their respective agents and contractors performing work in or about the
Building. Landlord may further condition its consent upon Tenant furnishing to
Landlord and Landlord approving prior to the commencement of any work or
delivery of materials to the Premises related to the Tenant Alterations such of
the following as specified by Landlord: architectural plans and specifications,
opinions from Landlord’s engineers stating that the Tenant Alterations will not
in any way adversely affect the Building’s systems, necessary permits and
licenses, certificates of insurance, and such other documents in such form
reasonably requested by Landlord. In connection with Tenant Alterations which
are reasonably anticipated to cost in excess of $500,000.00, Landlord may, in
the exercise of commercially reasonable good-faith judgment, require that Tenant
provide Landlord with appropriate evidence of Tenant’s ability to complete and
pay for the completion of the Tenant Alterations such as a performance bond or
letter of credit. Upon completion of the Tenant Alterations, Tenant shall
deliver to Landlord an as-built mylar and digitized (if available) set of plans
and specifications for the Tenant Alterations.
 
                   (2)          Tenant shall pay the cost of all Tenant
Alterations and the cost of decorating the Premises and any work to the Property
occasioned thereby. Upon completion of Tenant Alterations, Tenant shall furnish
Landlord with contractors’ affidavits and full and final waivers of lien and
receipted bills covering all labor and materials expended and used in connection
therewith and such other documentation reasonably requested by Landlord or
Mortgagee.
 
 
29

--------------------------------------------------------------------------------

 
 
                   (3)          Tenant agrees to complete all Tenant Alterations
(i) in accordance with all Laws, Hazardous Materials Laws, all requirements of
applicable insurance companies and in accordance with Landlord’s reasonably
promulgated construction rules and regulations, and (ii) in a good and
workmanlike manner with the use of good grades of materials. Tenant shall notify
Landlord immediately if Tenant receives any notice of violation of any Law in
connection with completion of any Tenant Alterations and shall immediately take
such steps as are necessary to remedy such violation. In no event shall such
supervision or right to supervise by Landlord nor shall any approvals given by
Landlord under this Lease constitute any warranty by Landlord to Tenant of the
adequacy of the design, workmanship or quality of such work or materials for
Tenant’s intended use or of compliance with the requirements of Section
9.1(a)(3)(i) and (ii) above or impose any liability upon Landlord in connection
with the performance of such work.
 
(b)          All Tenant Alterations shall without compensation or credit to
Tenant, become part of the Premises and the property of Landlord at the time of
their installation and shall remain in the Premises, unless pursuant to Article
12, Tenant may remove them or is required to remove them at Landlord’s request.
 
(c)          Tenant shall be solely responsible for all Tenant Alterations that
Tenant desires to prepare the Premises for Tenant’s use and occupancy thereof,
which shall be performed in strict accordance with the foregoing terms and
provisions of this Section 9.1. Subject to the terms and provisions hereof,
Landlord agrees to contribute an amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) (the “Tenant Improvement Allowance”) toward the cost of
the replacement of the Project’s fire alarm panel, with any remainder being
available for any other Tenant Alterations to the Premises. If the cost of any
such work exceeds the Tenant Improvement Allowance, then such excess amount
shall be borne solely by Tenant. Landlord shall pay the Tenant Improvement
Allowance to Tenant within thirty (30) days following the later to occur of (i)
Landlord’s receipt of documentary evidence reasonably satisfactory to Landlord
of all of Tenant’s expenditures for work performed and materials used in
completing such work; and (ii) Landlord’s receipt of final, unconditional lien
releases in form and content satisfactory to Landlord from all persons or
entities providing labor and/or materials in connection with such work;
provided, however, in no event shall Landlord be obligated to pay any portion of
the Tenant Improvement Allowance to Tenant prior to the Commencement Date. If
Landlord fails to timely fund the Tenant Improvement Allowance within the time
period set forth above in this Section 9.1(c), then Tenant shall be entitled to
deliver written notice (a “Payment Notice”) thereof to Landlord. If Landlord
still fails to fulfill any such obligation within ten (10) business days after
Landlord’s receipt of the Payment Notice from Tenant and if Landlord fails to
deliver written notice to Tenant within such ten (10) business day period
explaining Landlord’s reasons that the amounts described in Tenant’s Payment
Notice are not due and payable by Landlord (“Refusal Notice”), then Tenant shall
be entitled to offset such amount(s), together with interest at the Default Rate
from the date of the Payment Notice until the date of offset, against Tenant’s
obligation to pay monthly Base Rent. However, Tenant shall not be entitled to
any such offset if Tenant is in default under the Lease at the time that such
offset would otherwise be applicable. If Landlord delivers a Refusal Notice, and
if Landlord and Tenant are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) business days after Tenant’s receipt of a
Refusal Notice, then either Landlord or Tenant may elect to have such dispute
resolved by binding arbitration before a retired judge of the Superior Court of
the State of California under the auspices of JAMS/ENDISPUTE (or any successor
to such organization) in Alameda County, California, according to the then rules
of commercial arbitration of such organization. If Tenant prevails in any such
arbitration, Tenant shall be entitled to offset the amount determined to be
payable by Landlord in such proceeding together with interest at the Default
Rate from the date of the Payment Notice against Tenant’s next obligations to
pay monthly Base Rent (but Tenant shall not be entitled to any such offset if
Tenant is in default under the Lease.
 
 
30

--------------------------------------------------------------------------------

 

 

9.2           LIENS
 
Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant. If any such lien or claim for lien is filed, Tenant shall within ten
(10) business days of receiving notice of such lien or claim (a) have such lien
or claim for lien released of record or (b) deliver to Landlord a bond in form,
content, amount, and issued by surety, satisfactory to Landlord, indemnifying,
protecting, defending and holding harmless the Indemnitees against all costs and
liabilities resulting from such lien or claim for lien and the foreclosure or
attempted foreclosure thereof. If Tenant fails to take any of the above actions,
Landlord, in addition to its rights and remedies under Article 11, without
investigating the validity of such lien or claim for lien, may pay or discharge
the same and Tenant shall, as payment of additional Rent hereunder, reimburse
Landlord upon demand for the amount so paid by Landlord, including Landlord’s
expenses and reasonable attorneys’ fees.
 
ARTICLE 10
ASSIGNMENT AND SUBLETTING
 
10.1         ASSIGNMENT AND SUBLETTING
 
(a)           Subject to Landlord’s recapture right set forth in Section 10.2,
without the prior written consent of Landlord, which consent of Landlord shall
not be unreasonably withheld, conditioned or delayed, Tenant may not sublease,
assign, mortgage, pledge, hypothecate or otherwise transfer or permit the
transfer of this Lease or the encumbering of Tenant’s interest therein in whole
or in part, by operation of Law or otherwise or permit the use or occupancy of
the Premises, or any part thereof, by anyone other than Tenant. Tenant agrees
that the provisions governing sublease and assignment set forth in this Article
10 shall be deemed to be reasonable. If Tenant desires to enter into any
sublease of the Premises or assignment of this Lease, Tenant shall deliver
written notice thereof to Landlord (“Tenant’s Notice”), together with the
identity of the proposed subtenant or assignee and the proposed principal terms
thereof and financial and other information sufficient for Landlord to make an
informed judgment with respect to such proposed subtenant or assignee at least
fifteen (15) days prior to the commencement date of the term of the proposed
sublease or assignment. If Tenant proposes to sublease less than all of the
Rentable Area of the Premises, the space proposed to be sublet and the space
retained by Tenant must each be a marketable unit as reasonably determined by
Landlord and otherwise in compliance with all Laws. Landlord shall notify Tenant
in writing of its approval or disapproval of the proposed sublease or assignment
or its decision to exercise its rights under Section 10.2 within fifteen (15)
business days after receipt of Tenant’s Notice (and all required information).
In the event Landlord fails to respond to the Tenant’s Notice within said
fifteen (15) business day period, then Tenant may resubmit the same to Landlord
(any all other parties entitled to receive notices to Landlord) with a cover
letter stating “Landlord’s failure to respond shall result in the deemed
approval of a proposed sublease or assignment” in all capital letters and in
bold face type. In the event Landlord fails to respond to the second Tenant’s
Notice within fifteen (15) business days following such second submittal, then
such second failure by Landlord shall be deemed consent to such proposed
sublease or assignment by Landlord. In no event may Tenant sublease any portion
of the Premises or assign the Lease to any other tenant of the Project. For the
avoidance of doubt, any notice or submittal by Tenant pursuant to this Article
10 must be provided in accordance with the requirements of Article 24.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           With respect to Landlord’s consent to an assignment or sublease,
Landlord may take into consideration any factors that Landlord may deem
relevant, and the reasons for which Landlord’s denial shall be deemed to be
reasonable shall include, without limitation, the following:
 
(i)          the business reputation or creditworthiness of any proposed
subtenant or assignee is not reasonably acceptable to Landlord; or
 
(ii)          in Landlord’s reasonable judgment the proposed assignee or
sublessee would diminish the value or reputation of the Project or Landlord; or
 
(iii)        any proposed assignee’s or sublessee’s use of the Premises would
violate Section 7.1 of the Lease or would violate the provisions of any other
leases of tenants in the Project; or
 
(iv)        the proposed sublessee or assignee is a current occupant of the
Project or a bona fide prospective tenant of Landlord in the Project as
demonstrated by a written proposal dated within ninety (90) days prior to the
date of Tenant’s request; or
 
(v)         the proposed sublessee or assignee would materially increase the
estimated pedestrian and vehicular traffic to and from the Premises and the
Project.
 
(c)           Any sublease or assignment shall be expressly subject to the terms
and conditions of this Lease. Any subtenant or assignee shall execute such
documents as Landlord may reasonably require to evidence such subtenant or
assignee’s assumption of the obligations and liabilities of Tenant under this
Lease. Tenant shall deliver to Landlord a copy of all agreements executed by
Tenant and the proposed subtenant and assignee with respect to the Premises.
Landlord’s approval of a sublease, assignment, hypothecation, transfer or third
party use or occupancy shall not constitute a waiver of Tenant’s obligation to
obtain Landord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.
 
(d)           For purposes of this Article 10 and except as provided in Section
10.1(e) below, an assignment shall be deemed to include a change in the majority
control of Tenant, resulting from any transfer, sale or assignment of shares of
stock of Tenant occurring by operation of Law or otherwise if Tenant is a
corporation whose shares of stock are not traded publicly. If Tenant is a
partnership, any change in the partners of Tenant shall be deemed to be an
assignment.
 
 
32

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the generality of the foregoing, so long as Tenant
is not entering into a transaction described herein for the purpose of avoiding
or otherwise circumventing the remaining terms of this Article, Tenant may,
subject to the remaining terms of this Section 10 (except 10.2 and 10.3, which
shall not apply), assign its entire interest under this Lease or sublease all or
a portion of the Premises, without the consent of Landlord, to (i) an Affiliate,
or (ii) a successor to Tenant by purchase or other acquisition of Tenant’s
capital stock or substantially all of Tenant’s assets, merger, consolidation or
reorganization, provided that all of the following conditions are satisfied: (1)
Tenant is not then in Default under this Lease beyond applicable notice and cure
periods; (2) Tenant shall give Landlord written notice at least fifteen (15)
days prior to the effective date of the proposed transfer (or if prior
disclosure is limited or restricted by applicable law or contractual
confidentiality obligations, then as soon as permissible, but in not event later
than the date which is one day following the effective date of the proposed
transfer) together with the information required hereunder and such entity shall
expressly assume Tenant’s obligations hereunder; (3) with respect to an
assignment to an Affiliate, Tenant continues to have a net worth that is not
materially less than Tenant’s net worth as of the date immediately prior to such
transfer; and (4) with respect to a purchase, merger, consolidation or
reorganization which results in Tenant ceasing to exist as a separate legal
entity, Tenant’s successor shall have a net worth equal to Tenant’s net worth as
of the date immediately prior to such transfer, each such transfer being
referred to as a “Permitted Transfer”.
 
10.2         RECAPTURE
 
Excluding any assignment or sublease contemplated in Section 10.1(e), in
connection with any sublease or assignment for all or substantially all of the
remaining term, Landlord shall have the option to exclude from the Premises
covered by this Lease (“recapture”) the space proposed to be sublet or subject
to the assignment, effective as of the proposed commencement date of such
sublease or assignment. If Landlord elects to recapture, Tenant shall surrender
possession of the space proposed to be subleased or subject to the assignment to
Landlord on the effective date of recapture of such space from the Premises,
such date being the Termination Date for such space and Landlord shall be
responsible for the costs to demise the subject space in the case of a sublease.
Effective as of the date of recapture of any portion of the Premises pursuant to
this section, the Monthly Base Rent, Rentable Area of the Premises and Tenant’s
Share shall be adjusted on an equitable and reasonable basis.
 
10.3         EXCESS RENT
 
Excluding any assignment or sublease contemplated in Section 10.1(e), Tenant
shall pay Landlord on the first day of each month during the term of the
sublease or assignment, fifty percent (50%) of the amount by which the sum of
all rent and other consideration (direct or indirect, but excluding any
consideration paid at fair market value for Tenant’s assets, fixtures,
inventory, equipment or furniture transferred by Tenant to the transferee in
connection with such assignment or sublease) due from the subtenant or assignee
for such month exceeds: (i) that portion of the Monthly Base Rent and Rent
Adjustments due under this Lease for said month which is allocable to the space
sublet or assigned; and (ii) the following costs and expenses for the subletting
or assignment of such space: (1) reasonable and customary brokerage commissions,
marketing expenses and attorneys’ fees and expenses, (2) the actual costs paid
in making any improvements or substitutions in the Premises required by any
sublease or assignment; and (3) “free rent” periods, costs of any inducements or
concessions given to subtenant or assignee, moving costs, and other amounts in
respect of such subtenant’s or assignee’s other leases or occupancy
arrangements. All such costs and expenses shall be amortized over the term of
the sublease or assignment pursuant to sound accounting principles.
 
 
33

--------------------------------------------------------------------------------

 
 
10.4         TENANT LIABILITY
 
In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by this Lease as may be subsequently amended. Tenant’s
liability shall remain primary, and in the event of default by any subtenant,
assignee or successor of Tenant in performance or observance of any of the
covenants or conditions of this Lease, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against said subtenant,
assignee or successor. After any assignment, Landlord may consent to subsequent
assignments or subletting of this Lease, or amendments or modifications of this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto, and such action
shall not relieve Tenant or any successor of Tenant of liability under this
Lease. If Landlord grants consent to such sublease or assignment, Tenant shall
pay all reasonable attorneys’ fees and expenses incurred by Landlord with
respect to such assignment or sublease. In addition, if Tenant has any options
to extend the Term or to add other space to the Premises, such options shall not
be available to any subtenant or assignee, directly or indirectly without
Landlord’s express written consent, which may be withheld in Landlord’s sole
discretion; provided, however, any assignee of Tenant’s entire interest under
this Lease in connection with an assignment in accordance with Section 10.1(e)
above, shall continue to have the right to exercise any options to extend the
Term.
 
10.5         ASSUMPTION AND ATTORNMENT
 
If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord prior to the
effective date of the assignment. If Tenant shall sublease the Premises as
permitted herein, Tenant shall, at Landlord’s option, within fifteen (15) days
following any request by Landlord, obtain and furnish to Landlord the written
agreement of such subtenant to the effect that the subtenant will attorn to
Landlord and will pay all subrent directly to Landlord.
 
10.6         PROCESSING EXPENSES.
 
Tenant shall pay to Landlord, as Landlord’s cost of processing each proposed
assignment or subletting (whether or not the same is ultimately approved by
Landlord or consummated by Tenant), an amount equal to the sum of (i) Landlord’s
reasonable attorneys’ and other professional fees, not to exceed $2,500.00
unless Tenant or its transferee requests changes to this Lease or Landlord’s
form of consent, in which case such monetary limitation shall not apply, plus
(ii) the sum of $500.00 for the cost of Landlord’s administrative, accounting
and clerical time (collectively, “Processing Costs”). Notwithstanding anything
to the contrary herein, Landlord shall not be required to process any request
for Landlord’s consent to an assignment or subletting until Tenant has paid to
Landlord the amount of Landlord’s good faith estimate of the Processing Costs.
When the actual amount of the Processing Costs is determined, it shall be
reconciled with Landlord’s estimate, and any payments or refunds required as a
result thereof shall promptly thereafter be made by the parties.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE 11
DEFAULT AND REMEDIES
 
11.1         EVENTS OF DEFAULT
 
The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:
 
(i)          Tenant fails to pay any installment or other payment of Rent
including Rent Adjustment Deposits or Rent Adjustments within five (5) business
days after notice of delinquency;
 
(ii)         Tenant fails to observe or perform any of the other covenants,
conditions or provisions of this Lease and fails to cure such default within
thirty (30) days after written notice thereof to Tenant; provided, however, that
if the nature of Tenant’s failure is such that more than thirty (30) days are
reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion;
 
(iii)        the interest of Tenant in this Lease is levied upon under execution
or other legal process;
 
(iv)        a petition is filed by or against Tenant for the benefit of
creditors to declare Tenant bankrupt or seeking a plan of reorganization or
arrangement under any Chapter of the Bankruptcy Act, or any amendment,
replacement or substitution therefor, or to delay payment of, reduce or modify
Tenant’s debts, which in the case of an involuntary action is not discharged
within sixty (60) days;
 
(v)         Tenant is declared insolvent by Law or any assignment of Tenant’s
property is made for the benefit of creditors;
 
(vi)        a receiver is appointed for Tenant or its property, which
appointment is not discharged within sixty (60) days;
 
(vii)       any action taken by or against Tenant to reorganize or modify such
party’s capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within sixty (60) days; or
 
(viii)      upon the dissolution of Tenant.
 
 
35

--------------------------------------------------------------------------------

 

 
11.2         LANDLORD’S REMEDIES
 
(a)           A Default shall constitute a breach of the Lease for which
Landlord shall have the rights and remedies set forth in this Section 11.2 and
all other rights and remedies set forth in this Lease or now or hereafter
allowed by Law, whether legal or equitable, and all rights and remedies of
Landlord shall be cumulative and none shall exclude any other right or remedy
now or hereafter allowed by applicable Law.
 
(b)           With respect to a Default, at any time Landlord may terminate
Tenant’s right to possession by written notice to Tenant stating such election.
Any written notice required pursuant to Section 11.1 shall constitute notice of
unlawful detainer pursuant to California Code of Civil Procedure Section 1161
if, at Landlord’s sole discretion, it states Landlord’s election that Tenant’s
right to possession is terminated after expiration of any period required by Law
or any longer period required by Section 11.1. Upon the expiration of the period
stated in Landlord’s written notice of termination (and unless such notice
provides an option to cure within such period and Tenant cures the Default
within such period), Tenant’s right to possession shall terminate and this Lease
shall terminate, and Tenant shall remain liable as hereinafter provided. Upon
such termination in writing of Tenant’s right to possession, Landlord shall have
the right, subject to applicable Law, to re-enter the Premises and dispossess
Tenant and the legal representatives of Tenant and all other occupants of the
Premises by unlawful detainer or other summary proceedings, or as otherwise
permitted by Law, regain possession of the Premises and remove their property
(including their trade fixtures, personal property and Required Removables
pursuant to Article 12), but Landlord shall not be obligated to effect such
removal, and such property may, at Landlord’s option, be stored elsewhere, sold
or otherwise dealt with as permitted by Law, at the risk of, expense of and for
the account of Tenant, and the proceeds of any sale shall be applied pursuant to
Law. Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property. Tenant hereby waives all claims for damages
that may be caused by Landlord’s removing or storing Tenant’s personal property
pursuant to this Section or Section 12.1, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless, the Indemnitees from any and all
loss, claims, demands, actions, expenses, liability and cost (including
attorneys’ fees and expenses) arising out of or in any way related to such
removal or storage unless caused by the negligence or willful misconduct of the
Indemnitees. Upon such written termination of Tenant’s right to possession and
this Lease, Landlord shall have the right to recover damages for Tenant’s
Default as provided herein or by Law, including the following damages provided
by California Civil Code Section 1951.2:
 
(1)           the worth at the time of award of the unpaid Rent which had been
earned at the time of termination;
 
(2)           the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that Tenant proves could reasonably have
been avoided;
 
(3)           the worth at the time of award of the amount by which the unpaid
Rent for the balance of the term of this Lease after the time of award
exceeds  the amount of such Rent loss that Tenant proves could be reasonably
avoided; and
 
 
36

--------------------------------------------------------------------------------

 
 
(4)           any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, including, without limitation, Landlord’s unamortized costs of
tenant improvements, leasing commissions and reasonable legal fees incurred in
connection with entering into this Lease. The word “rent” as used in this
Section 11.2 shall have the same meaning as the defined term Rent in this Lease.
The “worth at the time of award” of the amount referred to in clauses (1) and
(2) above is computed by allowing interest at the Default Rate. The worth at the
time of award of the amount referred to in clause (3) above is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%). For the purpose of
determining unpaid Rent under clause (3) above, the monthly Rent reserved in
this Lease shall be deemed to be the sum of the Monthly Base Rent, and the
amounts last payable by Tenant as Rent Adjustments for the calendar year in
which Landlord terminated this Lease as provided hereinabove.
 
(c)           Even if Tenant is in Default and/or has abandoned the Premises,
this Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession by written notice as provided in Section 11.2(b)
above, and Landlord may enforce all its rights and remedies under this Lease,
including the right to recover Rent as it becomes due under this Lease. In such
event, Landlord shall have all of the rights and remedies of a landlord under
California Civil Code Section 1951.4 (lessor may continue Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, if Tenant
has the right to sublet or assign, subject only to reasonable limitations), or
any successor statute. During such time as Tenant is in Default, if Landlord has
not terminated this Lease by written notice and if Tenant requests Landlord’s
consent to an assignment of this Lease or a sublease of the Premises, subject to
Landlord’s option to recapture pursuant to Section 10.2, Landlord shall not
unreasonably withhold its consent to such assignment or sublease. Tenant
acknowledges and agrees that the provisions of Article 10 shall be deemed to
constitute reasonable limitations of Tenant’s right to assign or sublet. Tenant
acknowledges and agrees that in the absence of written notice pursuant to
Section 11.2(b) above terminating Tenant’s right to possession, no other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, including acts of maintenance
or preservation or efforts to relet the Premises or the appointment of a
receiver upon initiative of Landlord to protect Landlord’s interest under this
Lease or the withholding of consent to a subletting or assignment, or
terminating a subletting or assignment, if in accordance with other provisions
of this Lease.
 
(d)           Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;
 
(e)           Notwithstanding any other provision of this Lease, a notice to
Tenant given under this Article and Article 24 of this Lease or given pursuant
to California Code of Civil Procedure Section 1161, and any notice served by
mail, shall be deemed served, and the requisite waiting period deemed to begin
under said Code of Civil Procedure Section upon mailing (except as may be
required under Code of Civil Procedure Section 1161 et seq.), without any
additional waiting requirement under Code of Civil Procedure Section 1011 et
seq. or by other Law. For purposes of Code of Civil Procedure Section 1162,
Tenant’s “place of residence”, “usual place of business”, “the property” and
“the place where the property is situated” shall mean and be the Premises,
whether or not Tenant has vacated same at the time of service.
 
 
37

--------------------------------------------------------------------------------

 
 
(f)           The voluntary or other surrender or termination of this Lease, or
a mutual termination or cancellation thereof, shall not work a merger and shall
terminate all or any existing assignments, subleases, subtenancies or
occupancies permitted by Tenant, except if and as otherwise specified in writing
by Landlord.
 
(g)           No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant, and no exercise by Landlord of its rights
pursuant to Section 25.15 to perform any duty which Tenant fails timely to
perform, shall impair any right or remedy or be construed as a waiver. No
provision of this Lease shall be deemed waived by Landlord unless such waiver is
in writing signed by Landlord. The waiver by Landlord of any breach of any
provision of this Lease shall not be deemed a waiver of any subsequent breach of
the same or any other provision of this Lease.
 
11.3         ATTORNEY’S FEES
 
In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation as actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable attorneys’ fees, costs
and expenses in any such suit or proceeding (including in any action or
participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq., or any successor
statutes, in establishing or enforcing the right to indemnification, in
appellate proceedings, or in connection with the enforcement or collection of
any judgment obtained in any such suit or proceeding).
 
11.4         BANKRUPTCY
 
The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:
 
(a)           In connection with any proceeding under Chapter 7 of the
Bankruptcy Code where the trustee of Tenant elects to assume this Lease for the
purposes of assigning it, such election or assignment, may only be made upon
compliance with the provisions of (b) and (c) below, which conditions Landlord
and Tenant acknowledge to be commercially reasonable. In the event the trustee
elects to reject this Lease then Landlord shall immediately be entitled to
possession of the Premises without further obligation to Tenant or the trustee.
 
(b)           Any election to assume this Lease under Chapter 11 or 13 of the
Bankruptcy Code by Tenant as debtor-in-possession or by Tenant’s trustee (the
“Electing Party”) must provide for:
 
The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption. Landlord and Tenant
acknowledge such condition to be commercially reasonable.

 
38

--------------------------------------------------------------------------------

 

 
(c)           If the Electing Party has assumed this Lease or elects to assign
Tenant’s interest under this Lease to any other person, such interest may be
assigned only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.
 
For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:
 
(i)           The assignee has submitted a current financial statement,
certified by its chief financial officer, which shows a net worth and working
capital in amounts sufficient to assure the future performance by the assignee
of Tenant’s obligations under this Lease; and
 
(ii)          Landlord has obtained consents or waivers from any third parties
that may be required under a lease, mortgage, financing arrangement, or other
agreement by which Landlord is bound, to enable Landlord to permit such
assignment.
 
(d)           Landlord’s acceptance of rent or any other payment from any
trustee, receiver, assignee, person, or other entity will not be deemed to have
waived, or waive, the requirement of Landlord’s consent, Landlord’s right to
terminate this Lease for any transfer of Tenant’s interest under this Lease
without such consent, or Landlord’s claim for any amount of Rent due from
Tenant.
 
11.5         LANDLORD’S DEFAULT
 
Landlord shall be in default hereunder in the event Landlord has not commenced
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform.
Failure to provide the requisite notice and cure period by Tenant under this
paragraph shall be an absolute defense by Landlord against any claims for
failure to perform any of its obligations. In no event shall Tenant have the
right to terminate or rescind this Lease as a result of Landlord’s default as to
any covenant or agreement contained in this Lease. Tenant hereby waives such
remedies of termination and rescission and hereby agrees that Tenant’s remedies
for default hereunder and for breach of any promise or inducement shall be
limited to a suit for damages and/or injunction. In addition, Tenant hereby
covenants that, prior to the exercise of any such remedies, it will give the
Mortgagee notice and a reasonable time to cure any default by Landlord.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE 12
SURRENDER OF PREMISES
 
12.1         IN GENERAL
 
Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in a clean, good and
tenantable condition as existed on the Commencement Date, ordinary wear and
tear, and damage caused by Landlord, casualty and condemnation excepted. Tenant
shall deliver to Landlord all keys to the Premises. All improvements in and to
the Premises, including any Tenant Alterations (collectively, “Leasehold
Improvements”) shall remain upon the Premises at the end of the Term without
compensation to Tenant. Landlord, however, by written notice to Tenant at least
30 days prior to the Termination Date, may require Tenant, at its expense, to
remove any Tenant Alterations (as so identified, a “Required Removable”);
provided, however if requested by Tenant at the time it requests approval for a
proposed Tenant Alteration, Landlord shall advise Tenant at the time of granting
such consent whether the proposed Tenant Alteration or any portion of the
proposed Tenant Alteration is a Required Removable. In no event shall any
improvements existing in the Premises as of the Date of this Lease be a Required
Removable. The designated Required Removables shall be removed by Tenant before
the Termination Date. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s reasonable expense. In
the event possession of the Premises is not delivered to Landlord when required
hereunder, or if Tenant shall fail to remove those items described above,
Landlord may (but shall not be obligated to), at Tenant’s expense, remove any of
such property and store, sell or otherwise deal with such property, and
undertake, at Tenant’s reasonable expense, such restoration work as Landlord
deems reasonably necessary or advisable.
 
12.2         LANDLORD’S RIGHTS
 
All property which may be removed from the Premises by Landlord in accordance
with Section 12.1 above shall be conclusively presumed to have been abandoned by
Tenant and Landlord may deal with such property as provided in Section 11.2(b),
including the waiver and indemnity obligations provided in that Section. Tenant
shall also reimburse Landlord for all costs and expenses incurred by Landlord in
removing any Tenant Alterations and in restoring the Premises to the condition
required by this Lease.
 
ARTICLE 13
HOLDING OVER
 
In the event that Tenant holds over in possession of the Premises after the
Termination Date, for each month or partial month Tenant holds over possession
of the Premises. Tenant shall pay Landlord 150% of the monthly Rent payable for
the month immediately preceding the holding over (including increases for Rent
Adjustments which Landlord may reasonably estimate. If Landlord provides Tenant
with at least thirty (30) days prior written notice that Landlord has a signed
proposal or lease from a succeeding tenant to lease the Premises, and if Tenant
fails to surrender the Premises upon the later of (i) the date of expiration of
such thirty (30) day period, or (ii) the date of expiration or earlier
termination of this Lease, then Tenant shall also pay all consequential damages
sustained by Landlord by reason of such holding over. The provisions of this
Article shall not constitute a waiver by Landlord of any re-entry rights of
Landlord and Tenant’s continued occupancy of the Premises shall be as a tenancy
in sufferance.
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE 14
DAMAGE BY FIRE OR OTHER CASUALTY
 
14.1         SUBSTANTIAL UNTENANTABILITY

 
(a)          If any fire or other casualty (whether insured or uninsured)
renders all or a substantial portion of the Premises or the Building
untenantable, Landlord shall, with reasonable promptness after the occurrence of
such damage, estimate the length of time that will be required to substantially
complete the repair and restoration and shall, by notice advise Tenant of such
estimate (“Landlord’s Notice”). If Landlord estimates that the amount of time
required to substantially complete such repair and restoration will exceed one
hundred eighty (180) days from the date such damage occurred, then Landlord, or
Tenant if all or a substantial portion of the Premises is rendered untenantable,
shall have the right to terminate this Lease as of the date of such damage by
delivering written notice to the other at any time within twenty (20) days after
delivery of Landlord’s Notice, provided that if Landlord so chooses, Landlord’s
Notice may also constitute such notice of termination.
 
(b)          Unless this Lease is terminated as provided in the preceding
subparagraph, Landlord shall proceed with reasonable promptness to repair and
restore the Premises, subject to reasonable delays for insurance adjustments and
Force Majeure delays, and also subject to zoning Laws and building codes then in
effect. Landlord shall have no liability to Tenant, and Tenant shall not be
entitled to terminate this Lease if such repairs and restoration are not in fact
completed within the time period estimated by Landlord so long as Landlord shall
proceed with reasonable diligence to complete such repairs and restoration.
However, if the repairs are not substantially completed such that the Premises
are reasonably tenantable by the date which is three hundred sixty-five (365)
days from the date such damage occurred, then Tenant, at any time thereafter
until such rebuilding is completed, may terminate this Lease by delivering
written notice to Landlord of such termination, in which event this Lease shall
terminate as of the date of the giving of such notice.
 
(c)          Tenant acknowledges that Landlord shall be entitled to the full
proceeds of any insurance coverage if Landlord will rebuild the Premises
pursuant to this Lease, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance of its own
personal property and equipment which would be removable by Tenant at the
Termination Date.
 
(d)          Notwithstanding anything to the contrary herein set forth: (i)
Landlord shall have no duty pursuant to this Section to repair or restore any
portion of any Tenant Alterations or non-Building standard equipment or to
expend for any repair or restoration of the Premises or Building in amounts in
excess of insurance proceeds paid to Landlord and available for repair or
restoration; and (ii) Tenant shall not have the right to terminate this Lease
pursuant to this Section if any damage or destruction was caused by the
negligence or willful misconduct of Tenant, its agent or employees. Whether or
not the Lease is terminated pursuant to this Article 14, in no event shall
Tenant be entitled to any compensation or damages for loss of the use of the
whole or any part of the Premises or for any inconvenience or annoyance
occasioned by any such damage, destruction, rebuilding or restoration of the
Premises or the Building or access thereto.
 
 
41

--------------------------------------------------------------------------------

 
 
(e)          Any repair or restoration of the Premises performed by Tenant shall
be in accordance with the provisions of Article 9 hereof.
 
14.2         INSUBSTANTIAL UNTENANTABILITY
 
If the Premises or the Building is damaged by a casualty but neither is rendered
substantially untenantable and Landlord estimates that the time to substantially
complete the repair or restoration will not exceed one hundred eighty (180) days
from the date such damage occurred, then Landlord shall proceed to repair and
restore the Building or the Premises other than Tenant Alterations and
non-Building standard equipment, with reasonable promptness, unless such damage
is to the Premises and occurs during the last six (6) months of the Term, in
which event either Tenant or Landlord shall have the right to terminate this
Lease as of the date of such casualty by giving written notice thereof to the
other within twenty (20) days after the date of such casualty. Notwithstanding
the aforesaid, Landlord’s obligation to repair shall be limited in accordance
with the provisions of Section 14.1 above.
 
14.3         RENT ABATEMENT
 
Except for the gross negligence or willful act of Tenant or its agents,
employees, contractors or invitees, if all or any part of the Premises are
rendered untenantable by fire or other casualty, Monthly Base Rent and Rent
Adjustments shall abate for that part of the Premises which is untenantable on a
per diem basis from the date of the casualty until Landlord has Substantially
Completed the repair and restoration work in the Premises which it is required
to perform or the date the Lease is terminated (as applicable), provided, that
as a result of such casualty, Tenant does not occupy the portion of the Premises
which is untenantable during such period.
 
14.4         WAIVER OF STATUTORY REMEDIES
 
The provisions of this Lease, including this Article 14, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, the Premises or the Property or any part of either, and any Law,
including Sections 1932(2), 1933(4), 1941 and 1942 of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction shall
have no application to this Lease or to any damage to or destruction of all or
any part of the Premises or the Property or any part of either, and are hereby
waived.
 
ARTICLE 15
EMINENT DOMAIN
 
15.1         TAKING OF WHOLE OR SUBSTANTIAL PART
 
In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable, this Lease shall terminate as of the date title vests in such
authority, and Monthly Base Rent and Rent Adjustments shall be apportioned as of
the Termination Date. Notwithstanding anything to the contrary herein set forth,
in the event the taking is for a period that is less than the remaining Term of
the Lease, then Landlord may elect either (i) to terminate this Lease (provided
such temporary taking exceeds ninety (90) days), or (ii) permit Tenant to
receive the entire award attributable to the Premises in which case Tenant shall
continue to pay Rent and this Lease shall not terminate.
 
 
42

--------------------------------------------------------------------------------

 
 
15.2         TAKING OF PART
 
In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, the Lease shall be amended to adjust the Monthly Base
Rent and Tenant’s Share to reflect the Rentable Area of the Premises or
Building, as the case may be, remaining after any such taking or condemnation.
Landlord, upon receipt and to the extent of the award in condemnation (or
proceeds of sale) shall make necessary repairs and restorations to the Premises
(exclusive of Tenant Alterations and non-Building standard equipment) and to the
Building to the extent necessary to constitute the portion of the Building not
so taken or condemned as a complete architectural and economically efficient
unit. Notwithstanding the foregoing, if as a result of any taking, or a
governmental order that the grade of any street or alley adjacent to the
Building is to be changed and such taking or change of grade makes it necessary
or desirable to substantially remodel or restore the Building or prevents the
economical operation of the Building, Landlord shall have the right to terminate
this Lease upon ninety (90) days prior written notice to Tenant.
 
15.3         COMPENSATION
 
Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord, Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Alterations
paid for by Tenant without any credit or allowance from Landlord, moving
expenses and loss of goodwill so long as there is no diminution of Landlord’s
award as a result.
 
ARTICLE 16
INSURANCE
 
16.1         TENANT’S INSURANCE
 
Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies having a rating of not less than A-:VIII in Best’s Insurance Guide,
during the Term: (a) Commercial General Liability Insurance on a primary basis
and without any right of contribution from any insurance carried by Landlord
covering the Premises on an occurrence basis against all claims for personal
injury, bodily injury, death and property damage, including contractual
liability covering the indemnification provisions in this Lease, with a limit
that is not less than a combined single limit of Five Million and No/100 Dollars
($5,000,000.00) (which limits may be satisfied by a blanket or umbrella policy);
(b) Workers’ Compensation and Employers’ Liability Insurance to the extent
required by and in accordance with the Laws of the State of California; (c) “All
Risks” property insurance in an amount adequate to cover the full replacement
cost of all Tenant Alterations, equipment, installations, fixtures and contents
of the Premises in the event of loss; and (d) in the event a motor vehicle is to
be used by Tenant in connection with its business operation from the Premises,
Comprehensive Automobile Liability Insurance coverage with limits of not less
than One Million and No/100 Dollars ($1,000,000.00) combined single limit
coverage against bodily injury liability and property damage liability arising
out of the use by or on behalf of Tenant, its agents and employees in connection
with this Lease, of any owned, non-owned or hired motor vehicles. Landlord may
from time to time require reasonable increases in any such limits or other
insurance or coverages if Landlord reasonably believes that such additional
coverage is generally consistent with coverage amounts then being requested by
institutional landlords of comparable buildings with comparable use in the
Emeryville/Berkeley market.
 
 
43

--------------------------------------------------------------------------------

 
 
16.2         FORM OF POLICIES
 
Each policy referred to in Section 16.1 shall satisfy the following
requirements. Each policy shall (i) name Landlord and the Indemnitees as
additional insureds on the Commercial General Liability Insurance, (ii) be
issued by one or more responsible insurance companies licensed to do business in
the State of California having a rating of not less than A-: VIII in Best’s
Insurance Guide, (iii) where applicable, provide for commercially reasonable
deductible amounts and not permit co-insurance, and (iv) each policy of
“All-Risks” property insurance shall provide that the policy shall not be
invalidated should the insured waive in writing prior to a loss, any or all
rights of recovery against any other party for losses covered by such policies.
Tenant shall deliver to Landlord, certificates of insurance and at Landlord’s
request, copies of all policies and renewals thereof to be maintained by Tenant
hereunder, not less than ten (10) days prior to the Commencement Date and prior
to any cancellation or expiration of each policy. If Tenant fails to carry the
insurance required under this Article 16 or fails to provide certificates of
renewal as and when required hereunder, Landlord may, but shall not be obligated
to acquire such insurance on Tenant’s behalf or Tenant’s sole cost and expense.
 
16.3         LANDLORD’S INSURANCE
 
Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts not less than the greater of
eighty (80%) percent of the then full replacement cost (without depreciation) of
the Building (above foundations and excluding Tenant Alterations), against fire
and such other risks as may be included in standard forms of all risk coverage
insurance reasonably available from time to time. Landlord agrees to maintain in
force during the Term, Commercial General Liability Insurance covering the
Building on an occurrence basis against all claims for personal injury, bodily
injury, death, and property damage. Such insurance shall be for a combined
single limit of not less than Five Million and No/100 Dollars ($5,000,000.00).
Neither Landlord’s obligation to carry such insurance nor the carrying of such
insurance shall be deemed to be an indemnity by Landlord with respect to any
claim, liability, loss, cost or expense due, in whole or in part, to Tenant’s
negligent acts or omissions or willful misconduct. Without obligation to do so,
Landlord may, in its sole discretion from time to time, carry insurance in
amounts greater and/or for coverage additional to the coverage and amounts set
forth above.
 
 
44

--------------------------------------------------------------------------------

 
 
16.4         WAIVER OF SUBROGATION
 
(a)          Landlord agrees that, so long as the same is permitted under the
laws of the State of California, it will include in its “All Risks” policies
appropriate clauses pursuant to which the insurance companies (i) waive all
right of subrogation against Tenant with respect to losses payable under such
policies and/or (ii) agree that such policies shall not be invalidated should
the insured waive in writing prior to a loss any or all right of recovery
against any party for losses covered by such policies.
 
(b)          Tenant agrees to include, so long as the same is permitted under
the laws of the State of California, in its “All Risks” insurance policy or
policies on Tenant Alterations, whether or not removable, and on Tenant’s
furniture, furnishings, fixtures and other property removable by Tenant under
the provisions of this Lease appropriate clauses pursuant to which the insurance
company or companies (i) waive the right of subrogation against Landlord and/or
any tenant of space in the Building with respect to losses payable under such
policy or policies and/or (ii) agree that such policy or policies shall not be
invalidated should the insured waive in writing prior to a loss any or all right
of recovery against any party for losses covered by such policy or policies.
 
(c)          Provided that Landlord’s right of full recovery under its policy or
policies aforesaid is not adversely affected or prejudiced thereby, Landlord
hereby waives any and all right of recovery which it might otherwise have
against Tenant, its servants, agents and employees, for loss or damage occurring
to the Real Property and the fixtures, appurtenances and equipment therein, to
the extent the same is covered by Landlord’s insurance, notwithstanding that
such loss or damage may result from the negligence or fault of Tenant, its
servants, agents or employees. Provided that Tenant’s right of full recovery
under its aforesaid policy or policies is not adversely affected or prejudiced
thereby, Tenant hereby waives any and all right of recovery which it might
otherwise have against Landlord, its servants, and employees and against every
other tenant of the Real Property who shall have executed a similar waiver as
set forth in this Section 16.4 (c) for loss or damage to Tenant Alterations,
whether or not removable, and to Tenant’s furniture, furnishings, fixtures and
other property removable by Tenant under the provisions hereof to the extent the
same is coverable by Tenant’s insurance required under this Lease,
notwithstanding that such loss or damage may result from the negligence or fault
of Landlord, its servants, agents or employees, or such other tenant and the
servants, agents or employees thereof.
 
(d)          Landlord and Tenant hereby agree to advise the other promptly if
the clauses to be included in their respective insurance policies pursuant to
subparagraphs (a) and (b) above cannot be obtained on the terms hereinbefore
provided and thereafter to furnish the other with a certificate of insurance or
copy of such policies showing the naming of the other as an additional insured,
as aforesaid. Landlord and Tenant hereby also agree to notify the other promptly
of any cancellation or change of the terms of any such policy that would affect
such clauses or naming. All such policies which name both Landlord and Tenant as
additional insureds shall, to the extent obtainable, contain agreements by the
insurers to the effect that no act or omission of any additional insured will
invalidate the policy as to the other additional insureds.
 
 
45

--------------------------------------------------------------------------------

 
 
16.5         NOTICE OF CASUALTY

 
Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

 
ARTICLE 17
WAIVER OF CLAIMS AND INDEMNITY
 
17.1         WAIVER OF CLAIMS
 
To the extent permitted by Law, Tenant hereby releases the Indemnitees from, and
waives all claims for, damage to person or property sustained by the Tenant or
any occupant of the Premises or the Property resulting directly or indirectly
from any existing or future condition, defect, matter or thing in and about the
Premises or the Property or any part of either or any equipment or appurtenance
therein, or resulting from any accident in or about the Premises or the
Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. To the extent permitted by
Law, Tenant hereby waives any consequential damages, compensation or claims for
inconvenience or loss of business, rents, or profits as a result of such injury
or damage, whether or not caused by the gross negligence or willful and wrongful
act of any of the Indemnitees. Subject to Section 16.4 above, if any such
damage, whether to the Premises or the Property or any part of either, or
whether to Landlord or to other tenants in the Property, results from any
negligence or willful misconduct of Tenant, its employees, servants, agents,
contractors, invitees or customers, Tenant shall be liable therefor and Landlord
may, at Landlord’s option, repair such damage and Tenant shall, upon demand by
Landlord, as payment of additional Rent hereunder, reimburse Landlord within ten
(10) days of demand for the total reasonable cost of such repairs, in excess of
amounts, if any, paid to Landlord under insurance covering such damages. Tenant
shall not be liable for any such damage caused by its acts or neglect if
Landlord or a tenant has recovered the full amount of the damage from proceeds
of insurance policies and the insurance company has waived its right of
subrogation against Tenant.
 
17.2         INDEMNITY BY TENANT
 
To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Indemnitees harmless, against any and all actions,
claims, demands, liability, costs and expenses, including attorneys’ fees and
expenses for the defense thereof, arising from Tenant’s occupancy of the
Premises, from the undertaking of any Tenant Alterations or repairs to the
Premises, from the conduct of Tenant’s business on the Premises, or from any
willful act or negligence of Tenant, its agents, contractors, servants,
employees, customers or invitees, in or about the Premises or the Property or
any part of either. In case of any action or proceeding brought against the
Indemnitees by reason of any such claim, upon notice from Landlord, Tenant
covenants to defend such action or proceeding by counsel chosen by Landlord, in
Landlord’s sole discretion. Landlord reserves the right to settle, compromise or
dispose of any and all actions, claims and demands related to the foregoing
indemnity. The foregoing indemnity shall not operate to relieve Indemnitees of
liability to the extent such liability is caused by the willful and wrongful act
of Indemnitees. Further, the foregoing indemnity is subject to and shall not
diminish any waivers in effect in accordance with Section 16.4 by Landlord or
its insurers to the extent of amounts, if any, paid to Landlord under its
“All-Risks” property insurance. However, notwithstanding the foregoing, Tenant
shall not be required to indemnify and/or hold the Indemnitees harmless from any
loss, cost, liability, damage or expense, including, but not limited to,
penalties, fines, attorneys’ fees or costs (collectively, “Claims”), to any
person, property or entity to the extent resulting from the negligence or
willful misconduct of Landlord or its agents, contractors, or employees (except
for damage to the Tenant Alterations and Tenant’s personal property, fixtures,
furniture and equipment in the Premises in which case Tenant shall be
responsible to the extent Tenant is required to obtain the requisite insurance
coverage pursuant to this Lease). Tenant’s agreement to indemnify Landlord
pursuant to this Article 17 is not intended to and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to this Lease, to the extent such policies cover the matters
subject to such indemnification obligations. Further, the foregoing indemnity is
subject to and shall not diminish any waivers in effect in accordance with
Section 16.4 by Landlord or its insurers to the extent of amounts, if any, paid
to Landlord under its “All-Risks” property insurance. This Article 17 shall
survive the expiration or earlier termination of this Lease.
 
 
46

--------------------------------------------------------------------------------

 
 
17.3         INDEMNITY BY LANDLORD
 
To the extent permitted by Law, Landlord hereby indemnifies, and agrees to
protect, defend and hold Tenant and its directors, officers and employees (the
“Tenant Indemnitees”) harmless, against any and all actions, claims, demands,
liability, costs and expenses, including reasonable attorneys’ fees and expenses
for the defense thereof, to the extent arising from any gross negligence or
willful misconduct of Landlord or its agents, in or about the Premises or the
Property or any part of either. In case of any action or proceeding brought
against the Tenant Indemnitees by reason of any such claim, upon notice from
Tenant, Landlord covenants to defend such action or proceeding by counsel chosen
by Landlord. The foregoing indemnity shall not operate to relieve Tenant
Indemnitees of liability to the extent such liability is caused by the willful
and wrongful act of Tenant Indemnitees. Further, the foregoing indemnity is
subject to and shall not diminish any waivers in effect in accordance with
Section 16.4 by Tenant or its insurers to the extent of amounts, if any, paid to
Tenant under its “All-Risks” property insurance.


ARTICLE 18
RULES AND REGULATIONS
 
18.1         RULES
 
Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with the rules and regulations listed on Exhibit B-2 attached hereto
and with all reasonable modifications and additions thereto which Landlord may
make from time to time.
 
18.2         ENFORCEMENT
 
Nothing in this Lease shall be construed to impose upon the Landlord any duty or
obligation to enforce the rules and regulations as set forth on Exhibit B-2 or
as hereafter adopted, or the terms, covenants or conditions of any other lease
as against any other tenant, and the Landlord shall not be liable to the Tenant
for violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Project in a uniform and non-discriminatory manner.
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE 19
LANDLORD’S RESERVED RIGHTS

 
Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent (except as otherwise set forth in this Lease): (1) to change the
Building’s name or street address upon thirty (30) days’ prior written notice to
Tenant; (2) to install, affix and maintain all signs on the exterior and/or
interior of the Building; (3) to designate and/or approve prior to installation,
all types of signs, window shades, blinds, drapes, awnings or other similar
items, and all internal lighting that may be visible from the exterior of the
Premises; (4) upon at least twenty-four (24) hours prior notice to Tenant, to
display the Premises to prospective purchasers and lenders at reasonable hours
at any time during the Term and to prospective tenants at reasonable hours
during the last twelve (12) months of the Term (with Tenant having the
opportunity to accompany any such individuals while in the Premises); (5) to
have access for Landlord and other tenants of the Building to any mail chutes
and boxes located in or on the Premises as required by any applicable rules of
the United States Post Office; and (6) to close the Building after normal
business hours, except that Tenant and its employees and invitees shall be
entitled to admission at all times, under such reasonable regulations as
Landlord prescribes for security purposes.
 
ARTICLE 20
ESTOPPEL CERTIFICATE
 
20.1         IN GENERAL
 
Within ten (10) business days after request therefor by Landlord, Mortgagee or
any prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate in recordable form, binding upon Tenant,
certifying (i) that this Lease is unmodified and in full force and effect (or if
there have been modifications, a description of such modifications and that this
Lease as modified is in full force and effect); (ii) the dates to which Rent has
been paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that Landlord is not in default under this Lease (or if Tenant
believes there exists any default by Landlord, a full and complete explanation
thereof); (v) that Tenant has no offsets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any offsets or
defenses, a full and complete explanation thereof); (vi) that Tenant has
accepted the Premises and the condition thereof and of all improvements thereto
and has no claims against Landlord or any other party with respect thereto (or
if Tenant believes it has a claim against Landlord or any other party, a full
and complete explanation thereof); (vii) that if an assignment of rents or
leases has been served upon the Tenant by a Mortgagee, Tenant will acknowledge
receipt thereof and agree to be bound by the provisions thereof; (viii) that
Tenant will give to the Mortgagee copies of all notices required or permitted to
be given by Tenant to Landlord; and (ix) to any other information reasonably
requested.
 
 
48

--------------------------------------------------------------------------------

 
 
 
20.2         ENFORCEMENT
 
In the event that Tenant fails to timely deliver an Estoppel Certificate within
the ten (10) business day period following written request, and if such failure
continues for an additional five (5) business days following written notice from
Landlord, then such failure shall be a Default for which there shall be no cure
or grace period. In addition to any other remedy available to Landlord, Landlord
may impose a charge equal to $385.00 for each day that Tenant fails to deliver
an Estoppel Certificate.
 
ARTICLE 21
INTENTIONALLY OMITTED
 
ARTICLE 22
REAL ESTATE BROKERS
 
Tenant represents that, except for the broker listed in Section 1.1(14), Tenant
has not dealt with any real estate broker, sales person, or finder in connection
with this Lease, and no such person initiated or participated in the negotiation
of this Lease, or showed the Premises to Tenant. Tenant hereby agrees to
indemnify, protect, defend and hold Landlord and the Indemnitees, harmless from
and against any and all liabilities and claims for commissions and fees arising
out of a breach of the foregoing representation. Landlord has not dealt with any
real estate broker, sales person, or finder in connection with this Lease.
Landlord agrees to pay any commission to which the broker listed in Section
1.1(14) is entitled in connection with its representation of Tenant under this
Lease pursuant to Landlord’s written agreement with such broker. Landlord hereby
agrees to indemnify, protect, defend and hold Tenant harmless from and against
any and all liabilities and claims for commissions and fees arising out of any
real estate broker, sales person or finder that claims to have represented
Landlord in connection with this Lease.
 
ARTICLE 23
MORTGAGEE PROTECTION
 
23.1         SUBORDINATION AND ATTORNMENT
 
This Lease is and shall be expressly subject and subordinate at all times to (i)
any ground or underlying lease of the Real Property, now or hereafter existing,
and all amendments, extensions, renewals and modifications to any such lease,
and (ii) the lien of any mortgage or trust deed now or hereafter encumbering fee
title to the Real Property and/or the leasehold estate under any such lease, and
all amendments, extensions, renewals, replacements and modifications of such
mortgage or trust deed and/or the obligation secured thereby, unless such ground
lease or ground lessor, or mortgage, trust deed or Mortgagee, expressly provides
or elects that the Lease shall be superior to such lease or mortgage or trust
deed. If any such mortgage or trust deed is foreclosed (including any sale of
the Real Property pursuant to a power of sale), or if any such ground or
underlying lease is terminated, upon request of the Mortgagee or ground lessor,
as the case may be, Tenant shall attorn to the purchaser at the foreclosure sale
or to the ground lessor under such lease, as the case may be, provided, however,
that such purchaser or ground lessor shall not be (i) bound by any payment of
Rent for more than one month in advance except payments in the nature of
security for the performance by Tenant of its obligations under this Lease; (ii)
subject to any offset, defense or damages arising out of a default of any
obligations of any preceding Landlord except to the extent of defaults
continuing after the date of such attornment; or (iii) bound by any amendment or
modification of this Lease made without the written consent of the Mortgagee or
ground lessor; or (iv) liable for any security deposits not actually received by
such purchaser or ground lessor. The foregoing subordination as to any future
deed of trust or ground lease is conditioned upon the Mortgagee or ground lessor
providing Tenant with its standard subordination, non-disturbance and attornment
agreement. Additionally, Tenant agrees to execute promptly any reasonable
certificate or instrument that Landlord, Mortgagee or ground lessor may request
in connection with any such subordination. Upon request by such successor in
interest, Tenant shall execute and deliver reasonable instruments confirming the
attornment provided for herein. The terms of this paragraph shall survive any
termination of this Lease by reason of foreclosure.


 
49

--------------------------------------------------------------------------------

 
 
Landlord has informed Tenant that the Project is currently encumbered by a deed
of trust (the “Security Instrument”). At Tenant’s sole cost and expense,
Landlord shall request the Mortgagee of the existing Security Instrument to
issue its standard subordination, non-disturbance and attornment agreement
(“SNDA”), pursuant to which the beneficiary of such Security Instrument agrees
to recognize this Lease in the event of default under such Security Instrument
or sale under such Security Instrument, so long as Tenant is not in default
hereunder beyond any applicable notice and cure period. Landlord’s sole
obligation under this section is to use commercially reasonable efforts to cause
Mortgagee to issue such SNDA. Tenant is responsible for paying all costs and
expenses for such SNDA, including, without limitation, the lender attorneys’
fees and disbursements. Obtaining the SNDA is not a condition precedent or
subsequent to the Lease. The failure of such lender to issue its SNDA shall not
relieve Tenant of any of its obligations under the Lease or constitute a breach
or default by Landlord.
 
23.2         MORTGAGEE PROTECTION
 
Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon the Landlord by Tenant,
provided that prior to such notice Tenant has received notice (by way of service
on Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of the Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.


 
50

--------------------------------------------------------------------------------

 
 
ARTICLE 24
NOTICES
 
(a)           All notices, demands or requests provided for or permitted to be
given pursuant to this Lease must be in writing and shall be personally
delivered, sent by Federal Express or other reputable overnight courier service,
or mailed by first class, registered or certified United States mail, return
receipt requested, postage prepaid.
 
(b)           All notices, demands or requests to be sent pursuant to this Lease
shall be deemed to have been properly given or served by delivering or sending
the same in accordance with this Section, addressed to the parties hereto at
their respective addresses listed in Section 1.1.
 
(c)           Notices, demands or requests sent by mail or overnight courier
service as described above shall be effective upon deposit in the mail or with
such courier service. However, except with respect to a notice given under Code
of Civil Procedure Section 1161 et seq., the time period in which a response to
any such notice, demand or request must be given shall commence to run from (i)
in the case of delivery by mail, the date of receipt on the return receipt of
the notice, demand or request by the addressee thereof, or (ii) in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by Landlord or Tenant. Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given, as indicated by advice from Federal Express or other overnight
courier service or by mail return receipt, shall be deemed to be receipt of
notice, demand or request sent. Notices may also be served by personal service
upon Landlord or Tenant, and shall be effective upon such service.
 
(d)           By giving to the other party at least five (5) business days
written notice thereof, either party shall have the right from time to time
during the term of this Lease to change their respective addresses for notices,
statements, demands and requests, provided such new address shall be within the
United States of America.
 
ARTICLE 25
MISCELLANEOUS
 
25.1         LATE CHARGES
 
(a)           All payments required hereunder (other than the Monthly Base Rent,
Rent Adjustments, and Rent Adjustment Deposits, which shall be due as
hereinbefore provided) to Landlord shall be paid within ten (10) days after
Landlord’s demand therefor. All such amounts (including Monthly Base Rent, Rent
Adjustments, and Rent Adjustment Deposits) not paid within five (5) days after
due shall bear interest from the date due until the date paid at the Default
Rate in effect on the date such payment was due.


 
51

--------------------------------------------------------------------------------

 
 
(b)           In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, (b) the amount of such
late charge represents a reasonable estimate of such costs and expenses and that
such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.
 
(c)           Notwithstanding the foregoing, Tenant shall be entitled to notice
and the expiration of a five (5) day cure period prior to a imposition of any
late charge or interest charge under this Section 25.1 one (1) time per calendar
year; after such written notice has been provided to Tenant in a calendar year,
Tenant shall not be entitled to any further notice prior to imposition of a late
charge or interest under this Section 25.1 in such calendar year.
 
(d)           Payment of interest at the Default Rate and/or of late charges
shall not excuse or cure any default by Tenant under this Lease, nor shall the
foregoing provisions of this Article or any such payments prevent Landlord from
exercising any right or remedy available to Landlord upon Tenant’s failure to
pay Rent when due, including the right to terminate this Lease.
 
25.2         NO JURY TRIAL; VENUE; JURISDICTION
 
To the fullest extent permitted by law, including laws enacted after the
Commencement Date, each party hereto (which includes any assignee, successor,
heir or personal representative of a party) shall not seek a jury trial, hereby
waives trial by jury, and hereby further waives any objection to venue in the
County in which the Project is located, and agrees and consents to personal
jurisdiction of the courts of the State of California, in any action or
proceeding or counterclaim brought by any party hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
or any claim of injury or damage, or the enforcement of any remedy under any
statute, emergency or otherwise, whether any of the foregoing is based on this
Lease or on tort law. No party will seek to consolidate any such action in which
a jury has been waived with any other action in which a jury trial cannot or has
not been waived. It is the intention of the parties that these provisions shall
be subject to no exceptions. The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
 
25.3         DISCRIMINATION
 
Tenant agrees for Tenant and Tenant’s heirs, executors, administrators,
successors and assigns and all persons claiming under or through Tenant, and
this Lease is made and accepted upon and subject to the following conditions:
that there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry (whether in the leasing, subleasing,
transferring, use, occupancy, tenure or enjoyment of the Premises or otherwise)
nor shall Tenant or any person claiming under or through Tenant establish or
permit any such practice or practices of discrimination or segregation with
reference to the use or occupancy of the Premises by Tenant or any person
claiming through or under Tenant.
 
 
52

--------------------------------------------------------------------------------

 
 
25.4         FINANCIAL STATEMENTS
 
Within ten (10) business days after written request from Landlord from time to
time during the Term, Tenant shall provide Landlord with current financial
statements setting forth Tenant’s financial condition and net worth for the most
recent quarter, including balance sheets and statements of profits and losses.
Such statements shall be reviewed by an independent accountant and certified by
Tenant’s president, chief executive officer or chief financial officer. Landlord
shall only request such financial information in connection with a sale or
financing or a proposed sale or refinancing of the Property, or any portion
thereof, or during any period in which Tenant is in default, and Landlord shall
treat any such financial information as confidential information and shall only
disclose the same to the extent reasonably necessary in connection with the
foregoing purposes or as may be required by Law. Notwithstanding the foregoing,
Tenant shall have no obligation to deliver any financial statements if Tenant is
a publicly traded entity or an entity that is otherwise required to file
financial statements with any governmental entity that are publicly available
and Tenant is in compliance with such public reporting requirement.
 
25.5         OPTION
 
This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of the Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, the Lease shall constitute an
irrevocable offer by Tenant in effect for fifteen (15) days to lease the
Premises on the terms and conditions herein contained.
 
25.6         TENANT AUTHORITY
 
Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party. Landlord may request that
Tenant provide Landlord reasonable evidence of Tenant’s authority. Landlord
represents and warrants to Tenant that it has full authority and power to enter
into and perform its obligations under this Lease.
 
25.7         ENTIRE AGREEMENT
 
This Lease, the Exhibits, and Riders attached hereto contain the entire
agreement between Landlord and Tenant concerning the Premises and there are no
other agreements, either oral or written, and no other representations or
statements, either oral or written, on which Tenant or Landlord has relied. This
Lease shall not be modified except by a writing executed by Landlord and Tenant.


 
53

--------------------------------------------------------------------------------

 
 
25.8         MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE
 
If Mortgagee of Landlord requires a modification of this Lease which shall not
result in any increased cost or expense to Tenant or in any other material and
adverse change in the rights and obligations of Tenant hereunder, then Tenant
agrees that the Lease may be so modified.
 
25.9         EXCULPATION
 
Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation under this Lease shall only be enforced against
Landlord’s equity interest in the Property up to a maximum of Five Million
Dollars ($5,000,000.00) and in no event against any other assets of the
Landlord, or Landlord’s officers or directors or partners, and that any
liability of Landlord with respect to this Lease shall be so limited and Tenant
shall not be entitled to any judgment in excess of such amount. Notwithstanding
anything to the contrary contained herein, in no event shall Landlord be liable
to Tenant for consequential, punitive or special damages with respect to this
Lease.
 
25.10       ACCORD AND SATISFACTION
 
No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article 10, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.
 
25.11       LANDLORD’S OBLIGATIONS ON SALE OF BUILDING
 
In the event of any sale or other transfer of the Building, Landlord shall be
entirely freed and relieved of all agreements and obligations of Landlord
hereunder accruing or to be performed after the date of such sale or transfer,
and any remaining liability of Landlord with respect to this Lease shall be
limited to the dollar amount specified in Section 25.9 and Tenant shall not be
entitled to any judgment in excess of such amount. Landlord shall have the right
to assign this Lease to an entity comprised of the principals of Landlord or any
Landlord Affiliate. Upon such assignment and assumption of the obligations of
Landlord hereunder, Landlord shall be entirely freed and relieved of all
obligations hereunder.
 
25.12       BINDING EFFECT
 
Subject to the provisions of Article 10, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.


 
54

--------------------------------------------------------------------------------

 
 
25.13       CAPTIONS
 
The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.
 
25.14       TIME; APPLICABLE LAW; CONSTRUCTION
 
Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.
 
25.15       ABANDONMENT
 
In the event Tenant vacates or abandons the Premises but is otherwise in
compliance with all the terms, covenants and conditions of this Lease, Landlord
shall (i) have the right to enter into the Premises in order to show the space
to prospective tenants, (ii) have the right to reduce the services provided to
Tenant pursuant to the terms of this Lease to such levels as Landlord reasonably
determines to be adequate services for an unoccupied premises, and (iii) during
the last six (6) months of the Term, have the right to prepare the Premises for
occupancy by another tenant upon the end of the Term. Tenant expressly
acknowledges that in the absence of written notice pursuant to Section 11.2(b)
or pursuant to California Civil Code Section 1951.3 terminating Tenant’s right
to possession, none of the foregoing acts of Landlord or any other act of
Landlord shall constitute a termination of Tenant’s right to possession or an
acceptance of Tenant’s surrender of the Premises, and the Lease shall continue
in effect.
 
25.16       LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES
 
If Tenant is in Default for the failure to timely to perform any of its duties
under this Lease, then Landlord shall have the right (but not the obligation),
to cure such Default on behalf and at the expense of Tenant following no fewer
than three (3) business days prior notice to Tenant, and all sums reasonably
expended or expenses reasonably incurred by Landlord in performing such duty
shall be deemed to be additional Rent under this Lease and shall be due and
payable upon demand by Landlord.
 
25.17       SECURITY SYSTEM
 
Landlord shall not be obligated to provide or maintain any security patrol or
security system. Landlord shall not be responsible for the quality of any such
patrol or system which may be provided hereunder or for damage or injury to
Tenant, its employees, invitees or others due to the failure, action or inaction
of such patrol or system.
 
 
55

--------------------------------------------------------------------------------

 
 
25.18       NO LIGHT, AIR OR VIEW EASEMENTS
 
Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.
 
25.19       RECORDATION
 
Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a commercially reasonable memorandum of
this Lease, in recordable form.
 
25.20       SURVIVAL
 
The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the obligations of a party under this Lease to indemnify,
protect, defend and hold harmless the other party shall survive the expiration
or termination of this Lease, and so shall all other obligations or agreements
which by their terms survive expiration or termination of the Lease.
 
25.21       OFAC REPRESENTATION, WARRANTY AND COVENANT
 
Tenant represents, warrants and covenants that:
 
(1)           Tenant and its principals are not acting, and will not act,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated and Blocked Person,” or other banned or blocked
person, entity, nation, or transaction pursuant to any law, order, rule, or
regulation that is enforced or administered by the Office of Foreign Assets
Control;
 
(2)           Tenant and its principals are not engaged, and will not engage, in
this transaction, directly or indirectly, on behalf of, or instigating or
facilitating, and will not instigate or facilitate, this transaction, directly
or indirectly, on behalf of, any such person, group, entity, or nation; and
 
(3)           Tenant acknowledges that the breach of this representation,
warranty and covenant by Tenant shall be an immediate Default under this Lease.
 
 
56

--------------------------------------------------------------------------------

 
 
25.22       COUNTERPARTS
 
This Lease may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument. Telecopied signatures or signatures transmitted by electronic
mail in so-called “pdf” format may be used in place of original signatures on
this Lease. Landlord and Tenant intend to be bound by the signatures on the
telecopied or e-mailed document, are aware that the other party will rely on the
telecopied or e-mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Lease based on such telecopied or e-mailed
signatures. Promptly following request by either party, the other party shall
provide the requesting party with original signatures on this Lease.
 
25.23       BACKUP GENERATOR
 
Tenant to maintain in good operating condition and repair (including any
required replacements), at Tenant’s sole cost and expense, the backup generator
currently located at the Project as well as the associated equipment and
infrastructure (collectively, the “Generator”). All such maintenance and
Tenant’s use of the Generator shall be subject to all applicable Laws, and any
terms and conditions as may be reasonably imposed by Landlord; provided,
however, that Landlord shall not charge Tenant any separate charge in connection
with the same. Without limiting the generality of the foregoing, Tenant shall,
at Tenant’s sole cost and expense, obtain and maintain all necessary federal,
state, and municipal permits, licenses and approvals, including without
limitation any such permits, licenses and approvals from the Bay Area Air
Quality Management District, and Tenant shall deliver copies thereof to
Landlord. The Generator may be used by Tenant only during (a) testing and
regular maintenance, and (b) any period of electrical power outage in the
Project. Tenant shall be entitled to operate the Generator for testing and
regular maintenance only upon notice to Landlord and at times reasonably
approved by Landlord. Tenant shall ensure that the backup generator does not
result in any Hazardous Materials being introduced to the Project. Further,
Tenant shall be responsible for ensuring that the Generator does not interfere
with the use of the Project by other tenants or tenants or occupants of
surrounding buildings. Any repairs and maintenance of such Generator shall be
the sole responsibility of Tenant and Landlord makes no representation or
warranty with respect to such Generator. Tenant shall protect, defend, indemnify
and hold harmless the Indemnitees from and against claims, damages, liabilities,
costs and expenses of every kind and nature, including attorneys’ fees, incurred
by or asserted against Landlord arising out of Tenant’s installation,
maintenance, replacement, use or removal of the Generator. On or prior to the
Termination Date, Tenant shall either (i) surrender the Generator in good
operating condition without compensation to Tenant, or (ii) remove the Generator
(including all the associated equipment and infrastructure) from the Project and
repair and restore the Project and the Building to the condition which existed
prior to the installation of the Generator (including, new electrical panels for
the Building and restoring and restriping the affected parking areas), all at
the sole cost and expense of Tenant and otherwise in accordance with this Lease,
without further notice from Landlord.


 
57

--------------------------------------------------------------------------------

 
 
25.24       ROOFTOP EQUIPMENT
 
If Tenant desires to use the roof of the Building to install communication
equipment to be used from the Premises, Tenant may so notify Landlord in writing
(“Communication Equipment Notice”), which Communication Equipment Notice shall
generally describe the specifications for the equipment desired by Tenant. If at
the time of Landlord’s receipt of the Communication Equipment Notice, Landlord
reasonably determines that space is available on the roof of the Building for
such equipment, then Tenant, at its sole cost and expense, shall have the
non­exclusive right (it being understood that Landlord may grant, extend or
renew similar rights to others) to install, maintain, and from time to time
replace a satellite dish or antenna and related infrastructure and equipment
(“Communication Equipment”) on the roof of the Building, provided that prior to
commencing any installation or maintenance, Tenant shall (i) obtain Landlord’s
prior written approval of the proposed size, weight and location of the
Communication Equipment, the method for fastening the Communication Equipment to
the roof, and any architectural screening as may be appropriate, which
approval(s) may be granted or withheld in Landlord’s sole but good faith
determination, (ii) such installation and/or replacement shall comply strictly
with all applicable governmental laws, rules and regulations and the conditions
of any bond or warranty maintained by Landlord on the roof, (iii) use the
Communication Equipment solely for its personal internal use, (iv) not grant any
right to use of the Communication Equipment to any other party, and (v) obtain,
at Tenant’s sole cost and expense, any necessary federal, state, and municipal
permits, licenses and approvals, and deliver copies thereof to Landlord.
Landlord may supervise or perform any roof penetration related to the
installation of any Communication Equipment, and Landlord may charge the cost
thereof to Tenant. Tenant agrees that all installation, construction and
maintenance shall be performed in a neat, responsible, and workmanlike manner,
using generally acceptable construction standards, consistent with such
reasonable requirements as shall be imposed by Landlord. Tenant shall, at its
sole cost and expense, repair any damage to the Building caused by Tenant’s
installation, maintenance, replacement, use or removal of the Communication
Equipment. The Communication Equipment shall remain the property of Tenant, and
Tenant may remove the Communication Equipment at its sole cost and expense at
any time during the Term. Tenant shall remove the Communication Equipment at
Tenant’s sole cost and expense on or prior to the Termination Date. Tenant
agrees that the Communication Equipment, and any wires, cables or connections
relating thereto, and the installation, maintenance and operation thereof shall
in no way interfere with the use and enjoyment of the Building, or the operation
of communications (including, without limitation, other satellite antenna) or
computer devices by Landlord or by other tenants or occupants of the Project or
surrounding buildings. If such interference shall occur, Landlord shall give
Tenant written notice thereof and Tenant shall correct the same within two (2)
business days of receipt of such notice. Landlord makes no warranty or
representation that the Building or any portions thereof are suitable for the
use of a Communication Equipment, it being assumed that Tenant has satisfied
itself thereof. Tenant shall protect, defend, indemnify and hold harmless the
Indemnitees from and against claims, damages, liabilities, costs and expenses of
every kind and nature, including attorneys’ fees, incurred by or asserted
against Landlord arising out of Tenant’s installation, maintenance, replacement,
use or removal of the Communication Equipment.


 
58

--------------------------------------------------------------------------------

 
 
25.25       EQUIPMENT FINANCING
 
Tenant shall have the right from time to time to pledge, encumber or grant a
security interest in its equipment, inventory, merchandise, trade fixtures and
personal property, but not any equipment, fixtures or leasehold improvements or
alterations which belong to, inure to the benefit of, or will belong to Landlord
after the expiration or earlier termination of the Lease including any Tenant
Alterations (collectively, the “Collateral”) in connection with financing or
refinancing thereon by Tenant. Landlord will promptly execute following written
request a waiver or release of lien rights and consent instrument in form and
content reasonably acceptable to Landlord; provided, however, that any such
instrument shall describe the Collateral with particularity and provide that (a)
any entry into the Premises by such secured party may only be accomplished by
prior written notice to Landlord and Landlord’s property manager and must occur
during the Term of this Lease, (b) any secured property which remains in the
Premises after the expiration or earlier termination of this Lease may be
disposed of by Landlord in accordance with California law, (c) the secured party
may not conduct an auction or other sale at the Premises, (d) prior to entering
the Premises, such secured party must provide Landlord with evidence of
insurance reasonably required by Landlord, must agree to act in a manner so as
to minimize interference with other tenants and to comply with Landlord’s Rules
and Regulations for the Project.
 
25.26       RIDERS
 
All Riders attached hereto and executed both by Landlord and Tenant shall be
deemed to be a part hereof and hereby incorporated herein.
 
[Signatures on Following Page]
 
 
59

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.1(4) hereof.
 
TENANT:
LANDLORD:
   
XOMA Corporation,
7th Street Properties II, a California
a Delaware corporation
Limited Partnership

 
 
-s- fred kurland [img001_v1.jpg]  
By:
Seventh II Corporation, a
By:    
Delaware corporation
 
Its:
Managing General Partner

Print Name: FRED KURLAND  

Its:
Vice President, Finance and Chief Financial Officer                            
By: -s- richard k. robbins [img002_v1.jpg]          Richard K. Robbins        
Its President

 
 
60

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PLAN OF PREMISES
 
Graphic [img003_v1.jpg]
 
 
A-1

--------------------------------------------------------------------------------

 
 
Graphic [img004_v1.jpg]
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B-l
 
LABORATORY RULES AND REGULATIONS
 
1.         Any laboratory equipment (glass and cage washers, sterilizers,
centrifuges, etc.) being used during normal business hours must be properly
insulated for noise to prevent interruption of other tenants’ business. Landlord
reserves the right to request all equipment be insulated prior to occupancy.
Should other tenants complain of noise, lab tenant will be responsible for
abating any noise issues, at Tenant’s sole cost.
 
2.         Any damages to property due to leaks from lab equipment will be the
sole responsibility of the Tenant. Should damage occur in other Tenant spaces,
any and all damages and clean up will be the responsibility of equipment owner
(lab tenant).
 
3.         Animal activities are a recognized and necessary process in the
biotech industry. It can only be conducted by lab tenants pursuant to all the
requirements of their respective lease (including any “Use” clause) and requires
specific, written approval by Landlord in advance. Any animal operations shall
be conducted pursuant to all regulations, standards and best industry practices
relating to them.
 
4.         To reduce the potential interaction with office tenants and their
employees and visitors with any biotech animal operations; animal testing
performed; deliveries of animals and any equipment, foods, cleaners, etc.
associated with animal activities must be coordinated through the Loading Dock
after hours and with the cooperation of the building management and security
personnel. Tenant should make every effort to handle any deliveries relating to
animal activities outside of Building Standard Hours. The freight elevator must
be used at all times, and delivery trucks should not be visible to the other
tenants in the campus area. No cartons, containers or cardboard boxes bearing
the nature of contents may be stored or left in common area spaces, to include
any garage/freight areas.   Feed bags, animal carriers, and any and all
containers must be disposed of properly and with discretion.
 
5.         All exterior signage relating to  laboratory operations (i.e. visible
to common areas including corridors) must be kept to the minimum required by
law.  All signs must have Landlord’s approval prior to installation.
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2
 
RULES AND REGULATIONS
 
1.         No   sidewalks,   entrance,   passages,   courts,   elevators,   vestibules,   stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Premises and if the
Premises are situated on the ground floor of the Project, Tenant shall further,
at Tenant’s own expense, keep the sidewalks and curb directly in front of the
Premises clean and free from rubbish.
 
2.         No awning or other projection shall be attached to the outside walls
or windows of the Project without the prior written consent of Landlord. No
curtains, blinds, shades, drapes or screens shall be attached to or hung in, or
used in connection with any window or door of the Premises, without the prior
written consent of Landlord. Such awnings, projections, curtains, blinds,
shades, drapes, screens and other fixtures must be of a quality, type, design,
color, material and general appearance approved by Landlord, and shall be
attached in the manner approved by Landlord. All lighting fixtures hung in
offices or spaces along the perimeter of the Premises visible from the exterior
of the Building must be of a quality, type, design, bulb color, size and general
appearance approved by Landlord.
 
3.         Except as otherwise permitted in the Lease, no sign, advertisement,
notice, lettering, decoration or other thing shall be exhibited, inscribed,
painted or affixed by Tenant on any part of the outside or inside of the
Premises or of the Project, without the prior written consent of Landlord. In
the event of the violation of the foregoing by Tenant, Landlord may remove same
without any liability, and may charge the expense incurred by such removal to
Tenant.
 
4.         The sashes, sash doors, skylights, windows and doors that reflect or
admit light or air into the halls, passageways or other public places in the
Project shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the window sills or in the public
portions of the Project.
 
5.         No showcases or other articles shall be put in front of or affixed to
any part of the exterior of the Project, nor placed in public portions thereof
without the prior written consent of Landlord.
 
6.         The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by Tenant to
the extent that Tenant or Tenant’s agents, servants, employees, contractors,
visitors or licensees shall have caused the same.
 
7.         Tenant shall not mark, paint, drill into or in any way deface any
part of the Premises or the Project. No boring, cutting or stringing of wires
shall be permitted, except with the prior written consent of Landlord, and as
Landlord may direct.
 
8.         No domesticated pets of any kind shall be brought into or kept in or
about the Premises or the Project, except seeing-eye dogs or other seeing-eye
animals.
 
 
B-2

--------------------------------------------------------------------------------

 
 
9.         Prior to leaving the Premises for the day, Tenant shall draw or lower
window coverings and extinguish all lights.
 
10.       Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with neighboring buildings, or those
having business with them. Tenant shall not throw anything out of the doors,
windows or skylights or down the passageways.
 
11.       Intentionally Omitted.
 
12.       No additional locks, bolts or mail slots of any kind shall be placed
upon any of the doors or windows by Tenant, nor shall any change be made in
existing locks or the mechanism thereof. Tenant must, upon the termination of
the tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.
 
13.       Tenant shall not overload the floor(s) of the Building. Landlord
reserves the right to prescribe the weight and position of all extraordinarily
heavy items, which must be engineered to appropriately distribute the weight.
The moving of extraordinarily heavy items must, be made upon previous notice to
the Building Manager and in a manner and at times prescribed by him. Landlord
reserves the right to inspect all extraordinarily heavy items to be brought into
the Project and to exclude from the Project all extraordinarily heavy items
which violate any of these Rules and Regulations or the Lease of which these
Rules and Regulations are a part.
 
14.       Tenant shall not purchase spring water, towels, janitorial or
maintenance or other like service from any company or persons not approved by
Landlord. Landlord shall approve a sufficient number of sources of such services
to provide Tenant with a reasonable selection, but only in such instances and to
such extent as Landlord in its judgment shall consider consistent with security
and proper operation of the Project.
 
15.       Landlord shall have the right to prohibit any advertising or business
conducted by Tenant referring to the Project which, in Landlord’s opinion, tends
to impair the reputation of the Project or its desirability as a first class
building for offices, research and development (including, without limitation,
laboratory use) and/or commercial services and upon notice from Landlord, Tenant
shall refrain from or discontinue such advertising.
 
16.       Intentionally Omitted.
 
17.       Tenant’s contractors shall, while in the Premises or elsewhere in the
Project, be subject to and under the control and direction of the Building
Manager (but not as agent or servant of said Building Manager or of Landlord).
 
18.       If the Premises is or becomes infested with vermin as a result of the
use or any misuse or neglect of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith at
Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.
 
 
B-3

--------------------------------------------------------------------------------

 
 
19.       The requirements of Tenant will be attended to only upon application
at the office of the Project.   Project personnel shall not perform any work or
do anything outside of their regular duties unless under special instructions
from the office of the Landlord.
 
20.       Canvassing, soliciting and peddling in the Project are prohibited and
Tenant shall cooperate to prevent the same.
 
21.       No water cooler, air conditioning unit or system or other apparatus
shall be installed or used by Tenant without the written consent of Landlord.
 
22.       Intentionally Omitted
 
23.       Tenant, Tenant’s agents, servants, employees, contractors, licensees,
or visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other parking restrictions
imposed by Landlord from time to time.
 
24.       Tenant shall install and maintain, at Tenant’s sole cost and expense,
an adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.
 
25.       Tenant shall keep its window coverings closed during any period of the
day when the sun is shining directly on the windows of the Premises.
 
26.       Tenant shall not use the name of the Project for any purpose other
than as the address of the business to be conducted by Tenant in the Premises,
nor shall Tenant use any picture of the Project in its advertising, stationery
or in any other manner without the prior written permission of Landlord.
Landlord expressly reserves the right at any time to change said name without in
any manner being liable to Tenant therefor.
 
27.       Tenant shall not prepare any food nor do any cooking, operate or
conduct any restaurant, luncheonette or cafeteria for the sale or service of
food or beverages to its employees or to others, except that food and beverage
preparation by Tenant’s employees using microwave ovens or coffee makers shall
be permitted provided no odors of cooking or other processes emanate from the
Building. Tenant shall not install or permit the installation or use of any
vending machine unless approved in advance in writing by Landlord.
 
28.       The Premises shall not be used as an employment agency, a public
stenographer or typist, a labor union office, a physician’s or dentist’s office,
a dance or music studio, a school, a beauty salon, or barber shop, the business
of photographic, multilith or multigraph reproductions or offset printing (not
precluding using any part of the Premises for photographic, multilith or
multigraph reproductions solely in connection with Tenant’s own business and/or
activities), a restaurant or bar, an establishment for the sale of
confectionery, soda, beverages, sandwiches, ice cream or baked goods, an
establishment for preparing, dispensing or consumption of food or beverages of
any kind in any manner whatsoever, or news or cigar stand, or a radio,
television or recording studio, theatre or exhibition hall, or manufacturing, or
the storage or sale of merchandise, goods, services or property of any kind at
wholesale, retail or auction, or for lodging, sleeping or for any immoral
purposes.
 
 
B-4

--------------------------------------------------------------------------------

 
 
29.       Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
install any machine or equipment which causes noise, heat, cold or vibration to
be transmitted to the structure of the building in which the
Premises  are  located without  Landlord’s  prior
written  consent,  which  consent may  be conditioned on such terms as Landlord
may require. Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot that such floor was designed to carry
and which is allowed by Law.
 
30.       Intentionally Omitted.
 
31.       Tenant shall not store any vehicle within the parking area. Tenant’s
parking rights are limited to the use of parking spaces for short-term parking,
of up to twenty-four (24) hours, of vehicles utilized in the normal and regular
daily travel to and from the Project. Tenants who wish to park a vehicle for
longer than a 24-hour period shall notify the Building Manager for the Project
and consent to such long-term parking may be granted for periods up to two (2)
weeks. Any motor vehicles parked without the prior written consent of the
Building Manager for the Project for longer than a 24-hour period shall be
deemed stored in violation of this rule and regulation and shall be towed away
and stored at the owner’s expense or disposed of as provided by Law.
 
32.       Smoking is prohibited in the Premises, the Building and all enclosed
Common Areas of the Project, including all lobbies, all hallways, all elevators
and all lavatories.
 
 
B-5

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
PARKING AREA
 
Graphic [img005_v1.jpg]
 
Tenant will park in the area designated Parking Area No 1.
 
Tenant may only park within the Parking Structure located at 725 Potter Street
with Landlord’s separate written approval.

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
SYSTEMS IMPROVEMENTS

    (enovity logo) [img006_v1.jpg]
Monitoring-Based Persistence Commissioning Program
Initial Site Assessment Report
Wareham Development – 804 Heinz
November 14, 2012
   

 
 
3.0    ENERGY EFFICIENCY MEASURE DESCRIPTION
 
Wareham Development has requested that Enovity identify different approaches for
optimizing their building; for which seven energy measures were identified. It
will be necessary to install a building automation system (BAS), in order to
implement the controls related EEMs. The estimated cost of the BAS has been
added to the summary table (Table 1.1). A breakdown of the BAS cost estimate is
provided in Table 3.1.
 
Table 3.1: Estimated Building Automation System Cost Breakdown

                    Cost Estimate - 804 Heinz BAS Installation (37,500 Sq.Ft.)
Item
 
Description
 
Unit Price
Qty
Total
1
 
Demo and repalce existing VAV box pneumatic controls with new DDC components
(VAV Valves, Reheat Coil Actuators Box level)
 
$3,750
 
28
$105,000
 
 
2
 
 
AHU DDC
 
$10,000
 
8
$80,000
 
 
3
 
 
Server and Global Controllers
  $72,000   1 $72,000  
 
4
 
 
Chiller Plant DDC
 
$15,000
 
1
$15,000
 
 
5
 
 
General Laboratory Exhaust Fan DDC
 
$10,000
 
2
$20,000
 
 
6
 
 
Commissioning & Contingency
  $58,000  
1
$58,000
                 
$350,000
 

 
3.1    EEM 1 – SUPPLY AIR TEMPERATURE RESET ON LAB AHS
 
Currently the laboratory air handlers (AH-2 & AH-4) at 804 Heinz operate without
advanced supply air temperature (SAT) control. Enovity recommends reducing the
mechanical cooling and heating energy consumption by dynamically resetting the
SAT based on the actual cooling load in the building at any given time. Electric
savings result from reduced chiller load.
 
3.2    EEM 2 – REBALANCE LAB AHS
 
The existing lab air handlers are 20 plus years old. Over the years, the air
handlers and exhaust air flows have fallen out of calibration and may no longer
be applicable to what the space is used for now. Enovity suggests rebalance the
lab air handlers to the current loads and fume hood or general exhaust
requirements of the office type spaces and laboratories.

 

 
 
 

--------------------------------------------------------------------------------

 
 

(enovity logo) [img006_v1.jpg]
Monitoring-Based Persistence Commissioning Program
Initial Site Assessment Report
Wareham Development - 804 Heinz
November 14, 2012
   

 
3.3    EEM 3 – REPLACE OFFICE AC UNITS
 
Currently the office air conditioning units at 804 Heinz are approximately 30
years old. An opportunity exists to reduce the energy consumption by replacing
the units with high efficiency units. Furthermore, the office air conditioning
units can be scheduled on and off according to occupancy, and the deadband
increased to save energy. The new schedule proposes enabling the units at 07:00
am to 06:00 pm on Monday through Friday.
 
3.4    EEM 4 – PLACE VFD ON CHILLED WATER PUMP
 
The existing cooling coils in the air handlers served by the chiller are
equipped with three-way valves. Enovity recommends retrofitting to two-way
valves and the adding a Variable Frequency Drive (VFD) to reduce the pump speed
to reduce energy consumption when cooling demands in the building are lower.
 
3.5    EEM 5 – LIGHTING OCCUPANCY SENSOR IN NON LAB AREAS
 
Currently the lights in the building are controlled using wall switches. Enovity
proposes to install on/off occupancy sensor controls in the offices, copy rooms,
storages and hallways. The occupancy sensor controls save energy by activating
the lights only when someone is present. Laboratories have been excluded but may
be an option on a case by case basis depending on the type of activity in the
lab.
 
3.6    EEM 6 – CHILLED WATER SUPPLY TEMPERATURE RESET
 
The existing chilled water supply temperature stays relativity constant. Enovity
recommends resetting the chilled water based on outside air temperature.
Allowing the chilled water supply temperature to reset will reduce chiller
demand at cooler temperatures.
 
3.7    EEM 7 – LAB SUPPLY AND EXHAUST FAN VFD
 
Currently the two lab supply fans and fume exhaust fans have one or two speed
control. Enovity suggests putting variable frequency drives on the fans to save
fan energy when the laboratories are unoccupied. The lab fans will be place on a
night setback schedule during unoccupied hours to reduce supply and general
exhaust flows in labs, the fume hood exhaust flow will remain as is.
 
 

--------------------------------------------------------------------------------

 